Exhibit 10.2

 

€650,000,000

 

FACILITY AGREEMENT

 

 

dated 7 February 2005

 

 

for

 

 

AON CORPORATION

 

 

arranged by

 

CITIGROUP GLOBAL MARKETS LIMITED
ING BANK N.V.

 

and

 

THE ROYAL BANK OF SCOTLAND plc

 

 

with

 

 

CITIBANK INTERNATIONAL plc
acting as Agent

 

 

[g28171ke01image002.gif]

 

Ref: PHPS/ELF

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

 

 

 

 

 

SECTION 1

 

 

 

INTERPRETATION

 

1.

 

Definitions and interpretation

 

 

 

SECTION 2

 

 

 

THE FACILITY

 

2.

 

The Facilities

 

3.

 

Purpose

 

4.

 

Conditions of Utilisation

 

 

 

SECTION 3

 

 

 

UTILISATION

 

5.

 

Utilisation

 

6.

 

Optional Currencies

 

 

 

SECTION 4

 

 

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

7.

 

Repayment

 

8.

 

Prepayment and cancellation

 

 

 

SECTION 5 [a05-2817_1ex10d2.htm#Section5CostsOfUtilisation_014502]

 

 

 

COSTS OF UTILISATION [a05-2817_1ex10d2.htm#Section5CostsOfUtilisation_014502]

 

9. [a05-2817_1ex10d2.htm#a9_Interest_014506]

 

Interest [a05-2817_1ex10d2.htm#a9_Interest_014506]

 

10. [a05-2817_1ex10d2.htm#a10_InterestPeriods_014511]

 

Interest Periods [a05-2817_1ex10d2.htm#a10_InterestPeriods_014511]

 

11. [a05-2817_1ex10d2.htm#a11_ChangesToTheCalculationOfInte_014514]

 

Changes to the calculation of interest
[a05-2817_1ex10d2.htm#a11_ChangesToTheCalculationOfInte_014514]

 

12. [a05-2817_1ex10d2.htm#a12_Fees_014518]

 

Fees [a05-2817_1ex10d2.htm#a12_Fees_014518]

 

 

 

SECTION 6 [a05-2817_1ex10d2.htm#Section6AdditionalPaymentObligati_014523]

 

 

 

ADDITIONAL PAYMENT OBLIGATIONS
[a05-2817_1ex10d2.htm#Section6AdditionalPaymentObligati_014523]

 

13. [a05-2817_1ex10d2.htm#a13_TaxGrossUpAndIndemnities_014527]

 

Tax gross up and indemnities
[a05-2817_1ex10d2.htm#a13_TaxGrossUpAndIndemnities_014527]

 

14. [a05-2817_1ex10d2.htm#a14_IncreasedCosts_014536]

 

Increased costs [a05-2817_1ex10d2.htm#a14_IncreasedCosts_014536]

 

15. [a05-2817_1ex10d2.htm#a15_OtherIndemnities_014542]

 

Other indemnities [a05-2817_1ex10d2.htm#a15_OtherIndemnities_014542]

 

16. [a05-2817_1ex10d2.htm#a16_MitigationByTheLenders_014546]

 

Mitigation by the Lenders
[a05-2817_1ex10d2.htm#a16_MitigationByTheLenders_014546]

 

17. [a05-2817_1ex10d2.htm#a17_CostsAndExpenses_014548]

 

Costs and expenses [a05-2817_1ex10d2.htm#a17_CostsAndExpenses_014548]

 

 

 

SECTION 7 [a05-2817_1ex10d2.htm#Section7Guarantee_014551]

 

 

 

GUARANTEE [a05-2817_1ex10d2.htm#Section7Guarantee_014551]

 

18. [a05-2817_1ex10d2.htm#a18_GuaranteeAndIndemnity_014555]

 

Guarantee and indemnity [a05-2817_1ex10d2.htm#a18_GuaranteeAndIndemnity_014555]

 

 

 

SECTION 8 [a05-2817_1ex10d2.htm#Section8RepresentationsUndertakin_014601]

 

 

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
[a05-2817_1ex10d2.htm#Section8RepresentationsUndertakin_014601]

 

19. [a05-2817_1ex10d2.htm#a19_Representations_014605]

 

Representations [a05-2817_1ex10d2.htm#a19_Representations_014605]

 

20. [a05-2817_1ex10d2.htm#a20_InformationUndertakings_014615]

 

Information undertakings
[a05-2817_1ex10d2.htm#a20_InformationUndertakings_014615]

 

21. [a05-2817_1ex10d2.htm#a21_FinancialCovenants_014624]

 

Financial covenants [a05-2817_1ex10d2.htm#a21_FinancialCovenants_014624]

 

22. [a05-2817_1ex10d2.htm#a22_GeneralUndertakings_014703]

 

General undertakings [a05-2817_1ex10d2.htm#a22_GeneralUndertakings_014703]

 

23. [a05-2817_1ex10d2.htm#a23_EventsOfDefault_031520]

 

Events of Default [a05-2817_1ex10d2.htm#a23_EventsOfDefault_031520]

 

 

 

SECTION 9 [a05-2817_1ex10d2.htm#Section9_031536]

 

 

 

CHANGES TO PARTIES [a05-2817_1ex10d2.htm#Section9_031536]

 

24. [a05-2817_1ex10d2.htm#a24_ChangesToTheLenders_031539]

 

Changes to the Lenders [a05-2817_1ex10d2.htm#a24_ChangesToTheLenders_031539]

 

 

i

--------------------------------------------------------------------------------


 

25. [a05-2817_1ex10d2.htm#a25_ChangesToTheObligors_031551]

 

Changes to the Obligors [a05-2817_1ex10d2.htm#a25_ChangesToTheObligors_031551]

 

 

 

SECTION 10 [a05-2817_1ex10d2.htm#Section10_031559]

 

 

 

THE FINANCE PARTIES [a05-2817_1ex10d2.htm#Section10_031559]

 

26. [a05-2817_1ex10d2.htm#a26_RoleOfTheAgentAndTheArranger_031604]

 

Role of the Agent and the Arranger
[a05-2817_1ex10d2.htm#a26_RoleOfTheAgentAndTheArranger_031604]

 

27. [a05-2817_1ex10d2.htm#a27_ConductOfBusinessByTheFinance_031623]

 

Conduct of business by the Finance Parties
[a05-2817_1ex10d2.htm#a27_ConductOfBusinessByTheFinance_031623]

 

28. [a05-2817_1ex10d2.htm#a28_SharingAmongTheFinanceParties_031630]

 

Sharing among the Finance Parties
[a05-2817_1ex10d2.htm#a28_SharingAmongTheFinanceParties_031630]

 

 

 

SECTION 11 [a05-2817_1ex10d2.htm#Section11_031638]

 

 

 

ADMINISTRATION [a05-2817_1ex10d2.htm#Section11_031638]

 

29. [a05-2817_1ex10d2.htm#a29_PaymentMechanics_031642]

 

Payment mechanics [a05-2817_1ex10d2.htm#a29_PaymentMechanics_031642]

 

30. [a05-2817_1ex10d2.htm#a30_Setoff_031651]

 

Set-off [a05-2817_1ex10d2.htm#a30_Setoff_031651]

 

31. [a05-2817_1ex10d2.htm#a31_Notices_031653]

 

Notices [a05-2817_1ex10d2.htm#a31_Notices_031653]

 

32. [a05-2817_1ex10d2.htm#a32_CalculationsAndCertificates_031701]

 

Calculations and certificates
[a05-2817_1ex10d2.htm#a32_CalculationsAndCertificates_031701]

 

33. [a05-2817_1ex10d2.htm#a33_PartialInvalidity_031704]

 

Partial invalidity [a05-2817_1ex10d2.htm#a33_PartialInvalidity_031704]

 

34. [a05-2817_1ex10d2.htm#a34_RemediesAndWaivers_031705]

 

Remedies and waivers [a05-2817_1ex10d2.htm#a34_RemediesAndWaivers_031705]

 

35. [a05-2817_1ex10d2.htm#a35_AmendmentsAndWaivers_031707]

 

Amendments and waivers [a05-2817_1ex10d2.htm#a35_AmendmentsAndWaivers_031707]

 

36. [a05-2817_1ex10d2.htm#a36_Counterparts_031713]

 

Counterparts [a05-2817_1ex10d2.htm#a36_Counterparts_031713]

 

37. [a05-2817_1ex10d2.htm#a37_WaiverOfConsequentialDamages_031714]

 

Waiver of Consequential Damages
[a05-2817_1ex10d2.htm#a37_WaiverOfConsequentialDamages_031714]

 

 

 

SECTION 12 [a05-2817_1ex10d2.htm#Section12_031717]

 

 

 

GOVERNING LAW AND ENFORCEMENT [a05-2817_1ex10d2.htm#Section12_031717]

 

38. [a05-2817_1ex10d2.htm#a38_GoverningLaw_031721]

 

Governing law [a05-2817_1ex10d2.htm#a38_GoverningLaw_031721]

 

39. [a05-2817_1ex10d2.htm#a39_Enforcement_031722]

 

Enforcement [a05-2817_1ex10d2.htm#a39_Enforcement_031722]

 

 

THE SCHEDULES

 

SCHEDULE

 

 

 

SCHEDULE 1 The Original Parties [a05-2817_1ex10d2.htm#Schedule1_031744]

 

SCHEDULE 2 Conditions precedent [a05-2817_1ex10d2.htm#Schedule2_031803]

 

SCHEDULE 3 Utilisation Request [a05-2817_1ex10d2.htm#Schedule3_031812]

 

SCHEDULE 4 Mandatory Cost Formulae [a05-2817_1ex10d2.htm#Schedule4_031818]

 

SCHEDULE 5 Form of Transfer Certificate [a05-2817_1ex10d2.htm#Schedule5_031823]

 

SCHEDULE 6 Form of Accession Letter [a05-2817_1ex10d2.htm#Schedule6_031832]

 

SCHEDULE 7 Form of Resignation Letter [a05-2817_1ex10d2.htm#Schedule7_031838]

 

SCHEDULE 8 Form of Compliance Certificate
[a05-2817_1ex10d2.htm#Schedule8_031908]

 

SCHEDULE 9 Timetables [a05-2817_1ex10d2.htm#Schedule9_032008]

 

SCHEDULE 10 Form of TEG Letter [a05-2817_1ex10d2.htm#Schedule10_032014]

 

SCHEDULE 11 Material Subsidiaries [a05-2817_1ex10d2.htm#Schedule11_032022]

 

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 7 February 2005 and made between:

 

(1)                            AON CORPORATION, a company incorporated in the
State of Delaware (the “Company”);

 

(2)                            THE SUBSIDIARIES of the Company listed in Part I
of Schedule 1 as original borrowers (the “Original Borrowers”);

 

(3)                            CITIGROUP GLOBAL MARKETS LIMITED, ING BANK N.V.
and THE ROYAL BANK OF SCOTLAND plc as mandated lead arrangers (whether acting
individually or together the “Arranger”);

 

(4)                            THE FINANCIAL INSTITUTIONS listed in Part II of
Schedule 1 as lenders (the “Original Lenders”); and

 

(5)                            CITIBANK INTERNATIONAL plc as agent of the other
Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

SECTION 1

 

INTERPRETATION

 

1.                                 DEFINITIONS AND INTERPRETATION

 

1.1                           Definitions

 

In this Agreement:

 

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

 

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 25 (Changes to the Obligors).

 

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formulae).

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day.

 

“Anti-Terrorism Laws” means the Executive Order and the USA Patriot Act.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means, in relation to a Facility, the period from and
including the date of this Agreement to and including the Business Day one month
before the Termination Date applicable to that Facility.

 

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:

 

--------------------------------------------------------------------------------


 

(a)                                   the Base Currency Amount of its
participation in any outstanding Loans under that Facility; and

 

(b)                                  in relation to any proposed Utilisation,
the Base Currency Amount of its participation in any Loans that are due to be
made under that Facility on or before the proposed Utilisation Date,

 

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid under that Facility on or before the proposed Utilisation Date.

 

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

 

“Base Currency” or “€” means euro.

 

“Base Currency Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower for that Loan (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request) adjusted to reflect any repayment.

 

“Borrower” means an Original Borrower or an Additional Borrower, unless it has
ceased to be a Borrower in accordance with Clause 25 (Changes to the Obligors).

 

“Break Costs” means the amount (if any) by which:

 

(a)                                   the interest, excluding the Margin and
Mandatory Cost element of that interest, which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 

exceeds:

 

(b)                                  the amount which that Lender would be able
to obtain by placing an amount equal to the principal amount or Unpaid Sum
received by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general interbank business in London and:

 

(a)                                   (in relation to any date for payment or
purchase of a currency other than euro) the principal financial centre of the
country of that currency; or

 

(b)                                  (in relation to any date for payment or
purchase of euro) any TARGET Day.

 

“Canadian Borrower” means AON Finance N.S. 1, ULC and any Additional Borrower
existing under the laws of Canada or any province or territory thereof.

 

“Cananwill Documents” means (i) the Second Amended and Restated Purchase
Agreement, dated as of March 30 2001, by and among Cananwill Premium Credit
Trust, Cananwill Corporation, the Company, the Purchasers and Managing Agents
listed on the signature pages

 

2

--------------------------------------------------------------------------------


 

thereto and JP Morgan Chase Bank, N.A. (successor by merger to Bank One, NA), as
Administrative Agent, (ii) the Receivables Purchase Agreement, dated as of
December 11 2002, by and among Cananwill Canada Limited, the Company and CIBC
Mellon Trust Company, in its capacity as Trustee of Plaza Trust, (iii) the
Amended and Restated Receivables Purchase Agreement, dated as of December 19
2002, by and among Cananwill Receivables Purchase Facility, L.L.C., Cananwill
Europe Limited, the Company, the Purchasers and Managing Agents listed on the
signature pages thereto and JP Morgan Chase Bank, N.A. (successor by merger to
Bank One, NA), as administrative agent, and (iv) the Receivables Facilities
Agreement, dated as of December 20 2001, by and among Abel Tasman Holdings Pty
Limited, Cananwill Australia Pty Limited, Cananwill, Inc. and ABN AMRO Asset
Management (Australia) Limited, in each case as the same may be modified,
amended or supplemented from time to time, provided that such modification,
amendment or supplement does not change the fundamental nature thereof.

 

“Change of Control” means the occurrence where a person (whether alone or
together with any associated person or persons) becomes a beneficial owner of
shares in the issued share capital of the Company carrying the right to exercise
more than 50 per cent. of the votes exercisable at a general meeting of the
Company (for the purposes of this definition, “associated person” means, in
relation to any person, a person who is (i) “acting in concert” (as defined in
the City Code on Takeovers and Mergers) with that person or (ii) a “connected
person” (as defined in Section 839 of the Taxes Act) of that person).

 

“Code” means the US Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means a Facility A Commitment or a Facility B Commitment.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Company
and the Agent.

 

“Consolidated Interest Expense” has the meaning given to it in Clause 21
(Financial covenants).

 

“Controlled Group” means all members of a controlled group of corporations and
all trades of businesses (whether or not incorporated) under common control
which, together with all members of the Group, are treated as a single employer
under Section 414 of the Code and the regulations thereunder.

 

“Debt Rating Level” means the Company’s senior unsecured long term debt rating
by S&P and/or Moody’s.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination referred to in Clause 23
(Events of Default) or any combination of any of the foregoing) be an Event of
Default.

 

“Deficit Reduction Contribution” has the meaning given to it in Section
412(l)(2) of the Code.

 

3

--------------------------------------------------------------------------------


 

“Designated Person” means a person (i) listed in the annex to, or otherwise
subject to the provisions of, the Executive Order; (ii) named as a “specifically
designated national and blocked Person” on the most current list published by
the Office of Foreign Assets Control of the U.S. Department of the Treasury at
its official website or any replacement website or other replacement official
publication of such list; or (iii) owned or controlled by, or acting for or on
behalf of, any person referred to in (i) or (ii) above.

 

“Disclosed Claims” means any investigation, litigation or proceedings disclosed
in:

 

(a)                                   the Company’s quarterly report on Form
10-Q for the fiscal quarter ended 30 September 2004; and

 

(b)                                  the Company’s Form 8-K dated 6 December
2004,

 

in each case as filed with the US Securities and Exchange Commission.

 

“Dutch Banking Act” means the Dutch 1992 Banking Act (“Wet toezicht Kredietwezen
1992”).

 

“Dutch Banking Act Exemption Regulation” means the Dutch 1992 Banking Act
Exemption Regulation (“Vrijstellingsregeling Wtk 1992”).

 

“Dutch Borrower” means Aon Holdings B.V. and any Additional Borrower
incorporated in the Netherlands.

 

“EBITDA” has the meaning given to it in Clause 21 (Financial covenants).

 

“English Borrowers” means Aon Finance Limited, Aon Limited and any Additional
Borrower incorporated in England and Wales.

 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

(a)                                   air (including air within natural or
man-made structures, whether above or below ground);

 

(b)                                  water (including territorial, coastal and
inland waters, water under or within land and water in drains and sewers); and

 

(c)                                   land (including land under water).

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)                                   have as a purpose or effect the protection
of, and/or prevention of harm or damage to, the Environment;

 

(b)                                  provide remedies or compensation for harm
or damage to the Environment; or

 

(c)                                   relate to Hazardous Substances or health
and safety matters.

 

“ERISA” means the US Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Termination Event” means, with respect to a plan which is subject to
Title IV of ERISA:

 

(a)                                   a Reportable Event;

 

4

--------------------------------------------------------------------------------


 

(b)                                  the withdrawal of the Company or any other
member of the Controlled Group from such Plan during a plan year in which the
Company or any other member of the Controlled Group was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or was deemed such under Section
4062(e) of ERISA;

 

(c)                                   the termination of such Plan, the filing
of a notice of intent to terminate such Plan or the treatment of an amendment of
such Plan as a termination under Section 4041 of ERISA;

 

(d)                                  the institution by the PBGC of proceedings
to terminate such Plan;

 

(e)                                   any event or condition which might
constitute grounds under Section 4042 or ERISA for the termination of or
appointment of a trustee to administer, such Plan.

 

“EURIBOR” means, in relation to any Loan in euro:

 

(a)                                   the applicable Screen Rate; or

 

(b)                                  (if no Screen Rate is available for the
Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Agent at its request quoted by the
Reference Banks to leading banks in the European interbank market,

 

as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.

 

“Event of Default” means any event or circumstance specified as such in Clause
23 (Events of Default).

 

“Executive Order” means the U.S. Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism, which came into effect on September 23, 2001.

 

“Facility” means Facility A or Facility B.

 

“Facility A” means the revolving loan facility made available under this
Agreement as described in Clause 2.1(a) (The Facilities).

 

“Facility A Commitment” means:

 

(a)                                   in relation to an Original Lender the
amount in the Base Currency set opposite its name under the heading “Facility A
Commitment” in Part 2 of Schedule 1 (The Original Parties) and the amount of any
other Facility A Commitment transferred to it under this Agreement; and

 

(b)                                  in relation to any other Lender, the amount
in the Base Currency of any Facility A Commitment transferred to it under this
Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility A Lender” means a Lender with a Facility A Commitment.

 

“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

 

5

--------------------------------------------------------------------------------


 

“Facility B” means the revolving loan facility made available under this
Agreement as described in Clause 2.1(b) (The Facilities).

 

“Facility B Commitment” means:

 

(a)                                   in relation to an Original Lender the
amount in the Base Currency set opposite its name under the heading “Facility B
Commitment” in Part 2 of Schedule 1 (The Original Parties) and the amount of any
other Facility B Commitment transferred to it under this Agreement; and

 

(b)                                  in relation to any other Lender, the amount
in the Base Currency of any Facility B Commitment transferred to it under this
Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility B Lender” means a Lender with a Facility B Commitment.

 

“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“Fee Letter” means the letters dated 4 January 2005 between one or more Arranger
and the Company and the letter dated on or about the date of this Agreement
between the Agent and the Company setting out any of the fees referred to in
Clause 12 (Fees).

 

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter and any other document designated as such by the Agent
and the Company.

 

“Finance Party” means the Agent, the Arranger or a Lender.

 

“Financial Indebtedness” means any indebtedness (without double counting) for or
in respect of:

 

(a)                                   moneys borrowed;

 

(b)                                  any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;

 

(c)                                   any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument;

 

(d)                                  the amount of any liability in respect of
any lease, conditional sale agreement or hire purchase contract which would, in
accordance with GAAP, be treated as a finance or capital lease;

 

(e)                                   receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis);

 

(f)                                     any amount raised under any other
transaction (including any forward sale or purchase agreement) required to be
accounted for as a borrowing;

 

6

--------------------------------------------------------------------------------


 

(g)                                  any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
net amount due and payable shall be taken into account);

 

(h)                                  shares which are expressed to be redeemable
at the option of the holder prior to the Termination Date for Facility B;

 

(i)                                      any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution; and

 

(j)                                      the amount of any liability in respect
of any guarantee or indemnity for any of the items referred to in paragraphs (a)
to (i) above,

 

but shall exclude indebtedness for the time being owing by one member of the
Group to another member of the Group.

 

“Financial Year” means the twelve month accounting period of the Company in
respect of which it prepares its audited consolidated financial statements.

 

“French Borrower” means AON France S.A. and any Additional Borrower incorporated
in France.

 

“Funded Current Liability Percentage” has the meaning given to it in
Section 412(l)(9)(C) of the Code.

 

“GAAP” means, in relation to a company, generally accepted accounting
principles, standards and practices in the jurisdiction of its incorporation.

 

“German Borrower” means AON Jauch & Hübener Holdings GmbH and any Additional
Borrower incorporated in Germany.

 

“Group” means the Company and its Subsidiaries for the time being.

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment or a nuisance to any
person or that may make the use or ownership of any affected land or property
more costly.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Information Package” means the document in the form approved by the Company
concerning the Group which, at the Company’s request and on its behalf, was
prepared in relation to this transaction and distributed by the Arranger to
selected financial institutions before the date of this Agreement.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).

 

“Lender” means:

 

(a)                                   any Original Lender; and

 

7

--------------------------------------------------------------------------------


 

(b)                                  any bank, financial institution, trust,
fund or other entity which has become a Party in accordance with Clause 24
(Changes to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“LIBOR” means, in relation to any Loan in a currency other than Euro:

 

(a)                                   the applicable Screen Rate; or

 

(b)                                  (if no Screen Rate is available for the
currency or Interest Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

 

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.

 

“LMA” means the Loan Market Association.

 

“Loan” means a Facility A Loan or a Facility B Loan.

 

“Majority Lenders” means:

 

(a)                                   if there are no Loans then outstanding, a
Lender or Lenders whose Commitments aggregate more than 662/3% of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 662/3% of the Total Commitments immediately prior to the reduction);
or

 

(b)                                  at any other time, a Lender or Lenders
whose participations in the Loans then outstanding aggregate more than 662/3% of
all the Loans then outstanding.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost Formulae).

 

“Margin” means, in relation to a particular Interest Period, the rate per annum
determined by reference to the credit ratings assigned by Moody’s and S&P to the
Company’s long-term senior unsecured debt not credit enhanced (each a “long term
credit rating”) last published (and not withdrawn) before the Quotation Day for
that Interest Period, in accordance with the following table:

 

Row

 

Rating

 

Facility A Margin (% p.a.)

 

Facility B Margin (% p.a.)

 

1.

 

A-/A3 or above

 

0.35

 

0.40

 

2.

 

BBB+/Baa1

 

0.45

 

0.50

 

3.

 

BBB/Baa2

 

0.55

 

0.60

 

4.

 

BBB-/Baa3 or below

 

0.80

 

0.95

 

 

8

--------------------------------------------------------------------------------


 

However:

 

(a)                                   subject to paragraph (b) below, if the
long-term credit ratings assigned by Moody’s and S&P differ by one or more
rating rows in the above table, the Margin will be the rate which is the average
of the rates set out in each applicable rating row;

 

(b)                                  if the long-term credit rating assigned by
Moody’s or S&P is BBB- or Baa3 (as applicable) or below and if the long-term
credit ratings assigned by Moody’s and S&P differ by one or more rating rows in
the above table, the Margin will be the applicable rate set out in row 4 above;
and

 

(c)                                   if there is no, or only one, current
long-term credit rating, or whilst an Event of Default is outstanding, the
Margin will be the applicable rate set out in row 4 above.

 

“Margin Stock” has the meaning given to it under Regulation U.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                   the business, condition (financial or
otherwise), assets, performance, prospects or results of operations of the Group
taken as a whole;

 

(b)                                  the ability of the Company to perform its
obligations under the Finance Documents; or

 

(c)                                   the validity or enforceability of any
Finance Document or the rights or remedies of the Finance Parties thereunder.

 

“Material Subsidiary” means:

 

(a)                                   a Subsidiary of the Company the total
assets or total revenues of which (consolidated where that Subsidiary itself has
Subsidiaries) as at the date as at which its latest audited consolidated
financial statements were prepared account for 5 per cent. or more of the
consolidated total assets or total revenues of the Group (calculated by
reference to the then latest audited financial statements of the Group); or

 

(b)                                  a Subsidiary of the Company to which has
been transferred (whether in a single transaction or a series of transactions
(whether related or not)) the whole or substantially the whole of the assets of
a Subsidiary which immediately prior to such transaction(s) was a Material
Subsidiary.

 

For the purposes of this definition:

 

(i)                                      if a Subsidiary becomes a Material
Subsidiary under paragraph (b) above, the Material Subsidiary by which the
relevant transfer was made shall, subject to paragraph (a) above, cease to be a
Material Subsidiary; and

 

(ii)                                   if a Subsidiary is acquired by the
Company after the end of the financial period to which the latest audited
consolidated financial statements of the Group relate, those financial
statements shall be adjusted as if that Subsidiary had been shown in them by
reference to its then latest audited financial statements (consolidated if
appropriate) until audited consolidated financial statements of the Group for
the financial period in which the acquisition is made have been prepared.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

9

--------------------------------------------------------------------------------


 

(a)                                   if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day; and

 

(b)                                  if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month.

 

The above rules will only apply to the last Month of any period.

 

“Moody’s” means Moody’s Investors Service, Inc..

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Worth” has the meaning given to it in Clause 21 (Financial covenants).

 

“Obligor” means a Borrower or the Company.

 

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

 

“Original Financial Statements” means:

 

(a)                                   in relation to the Company, the audited
consolidated financial statements of the Group for the Financial Year ended 31
December 2003; and

 

(b)                                  in relation to each Original Obligor other
than the Company, its audited financial statements for its financial year ended
31 December 2003.

 

“Original Obligor” means an Original Borrower or the Company.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Security” means:

 

(a)                                   any Security subsisting under or in
connection with this Agreement;

 

(b)                                  any right of set-off arising by operation
of law or in the ordinary course of day-to-day business;

 

(c)                                   any retention of title to goods supplied
to a member of the Group in the day-to-day course of business;

 

(d)                                  Security for taxes, assessments or
governmental charges or levies on the assets of any member of the Group if the
same shall not at the time be delinquent or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been made;

 

10

--------------------------------------------------------------------------------


 

(e)                                   any lien arising by operation of law in
the day-to-day course of business in respect of any obligation which is less
than 60 days overdue or which is being contested in good faith and by
appropriate means and for which adequate reserves have been made;

 

(f)                                     Security arising out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation;

 

(g)                                  utility easements, building restrictions
and such other Security or charges against real property as are of a nature
generally existing with respect to properties of similar character and which do
not in any material way affect the marketability of the same or interfere with
the use thereof in the business of the Group;

 

(h)                                  Security created by any member of the Group
over deposits and investments in the ordinary course of such member of the
Group’s insurance and reinsurance trade to comply with the requirements of any
regulatory body of insurance or insurance broking business;

 

(i)                                      Security over and limited to the
balance of credit balances on bank accounts of members of the Group created in
order to facilitate the operation of such bank accounts and other bank accounts
of such members of the Group on a net balance basis with credit balances and
debit balances on the various accounts being netted off for interest purposes;

 

(j)                                      any Security arising for the benefit of
a credit institution pursuant to Clause 18 General Banking Conditions of the
Netherlands Bankers Association (Algemene Voorwaarden van de Nederlandse
Vereniging van Banken) in respect of any bank account held with a credit
institution; and

 

(k)                                   Security not otherwise permitted pursuant
to paragraphs (a) to (j) above inclusive over assets having an aggregate value,
and securing Financial Indebtedness in an aggregate amount, not exceeding an
amount equal to 10 per cent. of the Net Worth of the Company (as shown in the
Company’s most recent audited consolidated financial statements).

 

“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, as to which the Company or any member of the Controlled Group may have
any liability.

 

“Professional Market Party” means a professional market party as defined in the
Dutch Banking Act Exemption Regulation from time to time.

 

“Qualifying Lender” has the meaning given to it in Clause 13 (Tax gross up and
indemnities).

 

“Quarter Date” means each 31 March, 30 June, 30 September and 31 December in
each Financial Year of the Company.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                                   (if the currency is sterling) the first
day of that period;

 

(b)                                  (if the currency is euro) two TARGET Days
before the first day of that period; or

 

11

--------------------------------------------------------------------------------


 

(c)                                   (for any other currency) two Business Days
before the first day of that period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations for that currency and period would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
will be the last of those days).

 

“Reference Banks” means in relation to LIBOR and EURIBOR and Mandatory Cost the
principal London offices of Citibank, N.A., ING Bank N.V. and The Royal Bank of
Scotland plc or such other banks as may be agreed between the Agent (acting on
the instructions of the Majority Lenders) and the Company.

 

“Regulation “U” or “X” means Regulation U or X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of the Board of Governors
relating to, as the case may be, (i) reserve requirements applicable to
depository institutions or (ii) the extension of credit by persons other than
banks, brokers and dealers or, by securities brokers and dealers or by banks or,
as the case may be, by specified lenders, in each case for the purpose of
purchasing or carrying margin stocks applicable to such persons.

 

“Relevant Interbank Market” means, in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

 

“Relevant Period” has the meaning given to it in Clause 21 (Financial
covenants).

 

“Repeating Representations” means each of the representations set out in Clauses
19.1 (Status), 19.2 (Binding obligations), 19.3 (Non-conflict with other
obligations), 19.4 (Power and authority), 19.5 (Validity and admissibility in
evidence), 19.7 (No breach), 19.8 (No misleading information), 19.9 (Financial
statements), 19.10 (Pari passu ranking), 19.11 (No proceedings pending or
threatened), 19.12 (Compliance with laws and regulations), 19.15 (No Material
Adverse Change), 19.17 (ERISA), 19.18 (Federal Reserve Regulations), 19.19
(Investment Company and Public Utility Holding Company), 19.20 (Ownership of
Properties), Clause 19.22 (Insurance Licences) and paragraphs (a) and (b) of
Clause 19.23 (Dutch Borrowers).

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

 

“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation of
enforcement by-laws relating to bankruptcy, insolvency, liquidation,
reorganisation, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors, the time barring of claims under
the Limitation Act 1980, the possibility that an undertaking to assume liability
for or to indemnify against non-payment of United Kingdom stamp duty may be
void, defences of set off or

 

12

--------------------------------------------------------------------------------


 

counterclaim and similar principles or any analogous general principles of law
under the laws of any other jurisdictions in which relevant obligations have to
be performed and any other general principles of law limiting its obligations
which are specifically set out in the legal opinions provided pursuant to Clause
4.1 (Initial conditions precedent).

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

 

“Rollover Loan” means one or more Loans:

 

(a)                                   made or to be made on the same day that
one or more maturing Loans relating to that Facility is or are due to be repaid;

 

(b)                                  the aggregate amount of which is equal to
or less than the maturing Loan(s) relating to that Facility (unless it is more
than the maturing Loan(s) solely because it arose as a result of the operation
of Clause 6.2 (Unavailability of a currency));

 

(c)                                   in the same currency as the maturing
Loan(s) relating to that Facility (unless it arose as a result of the operation
of Clause 6.2 (Unavailability of a currency)); and

 

(d)                                  made or to be made to the same Borrower for
the purpose of refinancing the maturing Loan(s) relating to that Facility.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies, Inc.

 

“Screen Rate” means:

 

(a)                                   in relation to LIBOR, the British Bankers
Association Interest Settlement Rate for the relevant currency and period; and

 

(b)                                  in relation to EURIBOR, the percentage rate
per annum determined by the Banking Federation of the European Union for the
relevant period,

 

displayed on the appropriate page of the Telerate screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Company
and the Lenders.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
entered into for the purpose, with the intention or which has the effect of
preferring creditors on an insolvency of any person.

 

“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Company or any member of the Controlled Group for employees of the Company
or any member of the Controlled Group, other than a Multiemployer Plan.

 

“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).

 

“Subsidiary” means a subsidiary within the meaning of section 736 of the
Companies Act 1985 and, for the purpose of Clause 21 (Financial covenants) and
in relation to financial statements of the Group, a subsidiary undertaking
within the meaning of section 258 of the Companies Act 1985.

 

13

--------------------------------------------------------------------------------


 

“Substantial Portion” means assets which:

 

(a)                                   represent more than 10 per cent. of the
consolidated assets of the Group, as shown in the most recent quarterly
consolidated quarterly statements of the Company delivered to the Agent pursuant
to Clause 20.1(b) (Financial statements) preceding the date on which such
determination is made; or

 

(b)                                  are responsible for more than 10 per cent.
of the consolidated net sales or of the net income of the Group for the 12 month
period ending on the Quarter Date immediately preceding the date of
determination as shown by the relevant quarterly financial statements delivered
to the Agent pursuant to Clause 20.1(b) (Financial statements).

 

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

 

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Taxes Act” means the Income and Corporation Taxes Act 1988.

 

“Termination Date” means:

 

(a)                                   in relation to Facility A, the date which
is 3 years after the date of this Agreement; and

 

(b)                                  in relation to Facility B, the date which
is 5 years after the date of this Agreement.

 

“Total Commitments” means the aggregate of the Total Facility A Commitments and
the Total Facility B Commitments, being €650,000,000 at the date of this
Agreement.

 

“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being €325,000,000 at the date of this Agreement.

 

“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being €325,000,000 at the date of this Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)                                   the proposed Transfer Date specified in
the Transfer Certificate; and

 

(b)                                  the date on which the Agent executes the
Transfer Certificate.

 

“Unfunded Current Liability” has the meaning given to it in Section 412(l)(8)(A)
of the Code.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“US” or “United States” means the United States of America.

 

“US Bankruptcy Law” means the United States Bankruptcy Code of 1978, as amended
from time to time, or any other United States federal or state bankruptcy,
insolvency or similar law.

 

14

--------------------------------------------------------------------------------


 

“US Fraudulent Transfer Law” means any applicable US Bankruptcy Law (including,
without limitation, Section 548 of Title 11 of the United States Bankruptcy
Code) or any US federal or state fraudulent transfer or conveyance statute and
any related case law.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States.

 

“Utilisation” means a utilisation of a Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

1.2                           Construction

 

(a)                            Unless a contrary indication appears, any
reference in this Agreement to:

 

(i)                                      the “Agent”, the “Arranger”, any
“Finance Party”, any “Lender”, any “Obligor” or any “Party”  shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees;

 

(ii)                                   “assets” includes present and future
properties, revenues and rights of every description;

 

(iii)                                “dollars” or “US$” means the lawful
currency for the time being of the United States of America.

 

(iv)                               “euro” or “€” refers to the single currency
for the time being of the states which have adopted the euro in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

(v)                                  a “Finance Document” or any other agreement
or instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated;

 

(vi)                               “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(vii)                            a “person” includes any person, firm, company,
corporation, government, state or agency of a state or any association, trust or
partnership (whether or not having separate legal personality) or two or more of
the foregoing;

 

(viii)                         a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;

 

(ix)                                 “sterling” or “£” means the lawful currency
for the time being of the United Kingdom;

 

(x)                                    a provision of law is a reference to that
provision as amended or re-enacted; and

 

15

--------------------------------------------------------------------------------


 

(xi)                                 a time of day is a reference to London
time.

 

(b)                           Section, Clause and Schedule headings are for ease
of reference only.

 

(c)                            Unless a contrary indication appears, a term used
in any other Finance Document or in any notice given under or in connection with
any Finance Document has the same meaning in that Finance Document or notice as
in this Agreement.

 

(d)                           A Default or an Event of Default is “continuing”
if it has not been remedied or waived.

 

1.3                           Third Party Rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

16

--------------------------------------------------------------------------------


 

SECTION 2

 

THE FACILITY

 

2.                                 THE FACILITIES

 

2.1                           The Facilities

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers:

 

(a)                                   a multicurrency revolving loan facility in
an aggregate amount equal to the Total Facility A Commitments; and

 

(b)                                  a multicurrency revolving loan facility in
an aggregate amount equal to the Total Facility B Commitments.

 

2.2                           Finance Parties’ rights and obligations

 

(a)                            The obligations of each Finance Party under the
Finance Documents are several.  Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents.  No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.

 

(b)                           The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(c)                            A Finance Party may, except as otherwise stated
in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

3.                                 PURPOSE

 

3.1                           Purpose

 

Each Borrower shall apply all amounts borrowed by it under the Facilities for
its general corporate purposes (including refinancing existing Financial
Indebtedness).

 

3.2                           Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.                                 CONDITIONS OF UTILISATION

 

4.1                           Initial conditions precedent

 

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part I of Schedule 2 (Conditions
precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Company and the Lenders promptly upon being so satisfied.

 

4.2                           Further conditions precedent

 

(a)                            The Lenders will only be obliged to comply with
Clause 5.4 (Lenders’ participation) if on the date of the Utilisation Request
and on the proposed Utilisation Date:

 

17

--------------------------------------------------------------------------------


 

(i)                                      in the case of a Rollover Loan, no
Event of Default is continuing or would result from the proposed Loan and, in
the case of any other Loan, no Default is continuing or would result from the
proposed Loan;

 

(ii)                                   the Repeating Representations to be made
by the Company are true in all material respects and will be immediately after
the Loan is made; and

 

(iii)                                in respect of the most recently ended
testing period (in circumstances where the Company has not yet delivered a
Compliance Certificate in respect of such testing period), the Agent has not
received evidence that any financial covenants set out in Clause 21 (Financial
Covenants) will not be complied with for that testing period.

 

4.3                           Conditions relating to Optional Currencies

 

(a)                            A currency will constitute an Optional Currency
in relation to a Loan if:

 

(i)                                      it is readily available in the amount
required and freely convertible into the Base Currency in the Relevant Interbank
Market on the Quotation Day and the Utilisation Date for that Loan; and

 

(ii)                                   it is sterling, US dollars or Canadian
dollars or has been approved by the Agent (acting on the instructions of all the
Lenders) on or prior to receipt by the Agent of the Utilisation Request for that
Loan.

 

(b)                           If by the Specified Time the Agent has received a
written request from the Company for a currency to be approved under paragraph
(a)(ii) above, the Agent will notify the Lenders of that request by the
Specified Time.  Based on any responses received by the Agent by the Specified
Time, the Agent will confirm to the Company by the Specified Time:

 

(i)                                      whether or not the Lenders have granted
their approval; and

 

(ii)                                   if approval has been granted, the minimum
amount (and, if required, integral multiples) for any subsequent Utilisation in
that currency.

 

4.4                           Maximum number of Loans

 

(a)                            A Borrower may not deliver a Utilisation Request
if as a result of the proposed Utilisation more than 12 Loans (including
Facility A Loans and Facility B Loans) would be outstanding.

 

(b)                           Any Loan made by a single Lender under Clause 6.2
(Unavailability of a currency) shall not be taken into account in this Clause
4.4.

 

18

--------------------------------------------------------------------------------


 

SECTION 3

 

UTILISATION

 

5.                                 UTILISATION

 

5.1                           Delivery of a Utilisation Request

 

A Borrower may utilise a Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

 

5.2                           Completion of a Utilisation Request

 

(a)                            Each Utilisation Request is irrevocable and will
not be regarded as having been duly completed unless:

 

(i)                                      it identifies the Facility to be
utilised;

 

(ii)                                   the proposed Utilisation Date is a
Business Day within the Availability Period applicable to that Facility;

 

(iii)                                the currency and amount of the Utilisation
comply with Clause 5.3 (Currency and amount);

 

(iv)                               the proposed Interest Period complies with
Clause 10 (Interest Periods); and

 

(v)                                  it specifies the account and bank (which
must be in the principal financial centre of the country of the currency of the
Utilisation or, in the case of euro, the principal financial centre of a
Participating Member State in which banks are open for general business on that
day or London) to which the proceeds of the Utilisation are to be credited.

 

(b)                           Only one Loan may be requested in each Utilisation
Request.

 

5.3                           Currency and amount

 

(a)                            The currency specified in a Utilisation Request
must be the Base Currency or an Optional Currency.

 

(b)                           The amount of the proposed Loan must be:

 

(i)                                      if the currency selected is the Base
Currency, a minimum of €10,000,000 (and an integral multiple of €1,000,000) or,
if less, the Available Facility;

 

(ii)                                   if the currency selected is sterling or
US dollars a minimum of £5,000,000 and US$10,000,000 respectively or, if less,
the Available Facility; or

 

(iii)                                if the currency selected is an Optional
Currency other than sterling or US dollars, the minimum amount (and, if
required, integral multiple) specified by the Agent pursuant to paragraph
(b)(ii) of Clause 4.3 (Conditions relating to Optional Currencies) or, if less,
the Available Facility; and

 

(iv)                               in any event such that its Base Currency
Amount is less than or equal to the Available Facility.

 

5.4                           Lenders’ participation

 

(a)                            If the conditions set out in this Agreement have
been met, each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.

 

19

--------------------------------------------------------------------------------


 

(b)                           The amount of each Lender’s participation in each
Loan will be equal to the proportion borne by its Available Commitment to the
Available Facility immediately prior to making the Loan.

 

(c)                            The Agent shall determine the Base Currency
Amount of each Loan which is to be made in an Optional Currency and shall notify
each Lender of the amount, currency and the Base Currency Amount of each Loan
and the amount of its participation in that Loan, in each case by the Specified
Time.

 

5.5                           Designated Entities

 

Where a Lender (each a “Designating Lender”) has designated in the signature
pages to this Agreement an Affiliate of itself (each a “Designated Entity”) as
its Facility Office for the purpose of participating in or making Loans to a
Borrower in a particular jurisdiction, the Parties unconditionally and
irrevocably agree that such Designated Entity shall:

 

(a)                                   not have any Commitment (without prejudice
to the Designated Lender’s Commitment);

 

(b)                                  be entitled to all rights and benefits
(other than voting rights which shall remain with the Designating Lender) under
this Agreement relating to its participation in any Loan to a Borrower in such
designated jurisdiction; and

 

(c)                                   have the corresponding duties of a Lender
in relation to such Loans, and shall be a party to this Agreement for that
purpose.

 

Such Designating Lender will procure, subject to the terms of this Agreement,
that the Designated Entity participates in a Loan to any Borrower in the
relevant designated jurisdiction in place of such Designating Lender and the
Parties to the Agreement shall be entitled to treat such Designated Entity as a
Lender accordingly.

 

6.                                 OPTIONAL CURRENCIES

 

6.1                           Selection of currency

 

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Loan in the Utilisation Request.

 

6.2                           Unavailability of a currency

 

If before the Specified Time on any Quotation Day:

 

(a)                                   a Lender notifies the Agent that the
Optional Currency requested is not readily available to it in the amount
required; or

 

(b)                                  a Lender notifies the Agent that compliance
with its obligation to participate in a Loan in the proposed Optional Currency
would contravene a law or regulation applicable to it,

 

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 6.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender’s proportion of the Base Currency
Amount or, in respect of a Rollover Loan, an amount equal to that Lender’s
proportion of the Base Currency Amount of the Rollover Loan that is due to be
made) and its participation will be treated as a separate Loan denominated in
the Base Currency during that Interest Period.

 

20

--------------------------------------------------------------------------------


 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

7.                                 REPAYMENT

 

Repayment of Loans

 

Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.

 

8.                                 PREPAYMENT AND CANCELLATION

 

8.1                           Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan:

 

(a)                                   that Lender shall promptly notify the
Agent upon becoming aware of that event;

 

(b)                                  upon the Agent notifying the Company, the
Commitment of that Lender will be immediately cancelled; and

 

(c)                                   each Borrower shall repay that Lender’s
participation in the Loans made to that Borrower on the last day of the Interest
Period for each Loan occurring after the Agent has notified the Company or, if
earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

 

8.2                           Change of control

 

If there is a Change of Control:

 

(a)                                   the Company shall promptly notify the
Agent upon becoming aware of that event;

 

(b)                                  a Lender shall not be obliged to fund a
Utilisation (except for a Rollover Loan); and

 

(c)                                   if a Lender so requires and notifies the
Agent within 30 days of the Company notifying the Agent of the event, the Agent
shall:

 

(i)                                  as from the date of such notification
cancel the Commitment of that Lender whereupon the Commitment of that Lender
will be cancelled; and

 

(ii)                               declare the participation of that Lender in
all outstanding Loans, together with accrued interest, and all other amounts
accrued under the Finance Documents due and payable, whereupon all such
outstanding amounts will become due and payable within 60 days of the Change of
Control.

 

8.3                           Voluntary cancellation

 

The Company may, if it gives the Agent not less than 15 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of €10,000,000 (and an integral multiple of
€5,000,000)) of an Available Facility.  Any cancellation under this Clause 8.3
shall reduce the Commitments of the Lenders rateably under that Facility.

 

21

--------------------------------------------------------------------------------


 

8.4                           Voluntary prepayment of Loans

 

The Borrower to which a Loan has been made may, if it gives the Agent not less
than 5 Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, prepay the whole or any part of a Loan (but, if in part, being an
amount that reduces the Base Currency Amount of the Loan by a minimum amount of
€10,000,000 (and an integral multiple of €5,000,000)).

 

8.5                           Right of repayment and cancellation in relation to
a single Lender

 

(a)                            If:

 

(i)                                      any sum payable to any Lender by an
Obligor is required to be increased under paragraph (c) of Clause 13.2 (Tax
gross up); or

 

(ii)                                   any Lender claims indemnification from
the Company under Clause 13.3 (Tax indemnity) or Clause 14 (Increased costs),

 

the Company may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.

 

(b)                           On receipt of a notice referred to in paragraph
(a) above, the Commitment of that Lender shall immediately be reduced to zero.

 

(c)                            On the last day of each Interest Period which
ends after the Company has given notice under paragraph (a) above (or, if
earlier, the date specified by the Company in that notice), each Borrower to
which a Loan is outstanding shall repay that Lender’s participation in that
Loan.

 

8.6                           Restrictions

 

(a)                            Any notice of cancellation or prepayment given by
any Party under this Clause 8.6 shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

(b)                           Any prepayment under this Agreement shall be made
together with accrued interest on the amount prepaid and, subject to any Break
Costs, without premium or penalty.

 

(c)                            Unless a contrary indication appears in this
Agreement, any part of a Facility which is prepaid may be reborrowed in
accordance with the terms of this Agreement.

 

(d)                           The Borrowers shall not repay or prepay all or any
part of the Loans or cancel all or any part of the Commitments except at the
times and in the manner expressly provided for in this Agreement.

 

(e)                            No amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

(f)                              If the Agent receives a notice under this
Clause 8 it shall promptly forward a copy of that notice to either the Company
or the affected Lender, as appropriate.

 

22

--------------------------------------------------------------------------------


SECTION 5

 

COSTS OF UTILISATION

 

9.           INTEREST

 

9.1         Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(a)                                   Margin;

 

(b)                                  LIBOR or, in relation to any Loan in euro,
EURIBOR; and

 

(c)                                   Mandatory Cost, if any.

 

9.2         Payment of interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six monthly intervals after the
first day of the Interest Period).

 

9.3         Default interest

 

(a)                            If an Obligor fails to pay any amount payable by
it under a Finance Document on its due date, interest shall accrue on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment) at a rate which, subject to paragraph (b) below, is the sum
of 1 per cent and the rate which would have been payable if the overdue amount
had, during the period of non-payment, constituted a Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Agent (acting reasonably).  Any interest accruing under this Clause 9.3
shall be immediately payable by the Obligor on demand by the Agent.

 

(b)                           If any overdue amount consists of all or part of a
Loan which became due on a day which was not the last day of an Interest Period
relating to that Loan:

 

(i)                                      the first Interest Period for that
overdue amount shall have a duration equal to the unexpired portion of the
current Interest Period relating to that Loan; and

 

(ii)                                   the rate of interest applying to the
overdue amount during that first Interest Period shall be the sum of 1 per cent
and the rate which would have applied if the overdue amount had not become due,
subject to any applicable restrictions under French law.

 

(c)                            Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Interest Period applicable to that overdue amount but will remain immediately
due and payable.

 

9.4         Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

9.5         Canadian Regulatory Compliance

 

(a)                            For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of a

 

23

--------------------------------------------------------------------------------


 

360-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360. The rates of interest under this Agreement are nominal rates, and not
effective rates or yields. The principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement.

 

(b)                           If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Lender in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by that Lender of “interest” at a “criminal rate” (as
such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or so result in a receipt
by that Lender of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows:

 

(i)                                      first, by reducing the amount or rate
of interest required to be paid to the affected Lender hereunder; and

 

(ii)                                   thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid to the affected
Lender which would constitute interest for purposes of Section 347 of the
Criminal Code (Canada).

 

10.         INTEREST PERIODS

 

10.1       Selection of Interest Periods

 

(a)                            A Borrower (or the Company on behalf of a
Borrower) may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

 

(b)                           Subject to this Clause 10, a Borrower (or the
Company) may select an Interest Period of one week, 1, 2, 3 or 6 Months or any
other period agreed between the Company and the Agent (acting on the
instructions of all the Lenders).

 

(c)                            An Interest Period for a Loan shall not extend
beyond the Termination Date applicable to its Facility.

 

(d)                           A Loan has one Interest Period only.

 

10.2       Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10.3       Taux Effectif Global

 

In order to comply with the provisions of Articles L313-1 and L313-2 of the
French Consumer Code (Code de la Consommation), the effective global rate (taux
effectif global) calculated in accordance with the Articles referred to above
shall be as set out in a letter dated, and received by Aon France S.A. on, the
date of this Agreement from the Agent to Aon France S.A. in the form of the
letter at Schedule 10 (Form of TEG letter).

 

24

--------------------------------------------------------------------------------


 

11.         CHANGES TO THE CALCULATION OF INTEREST

 

11.1                     Absence of quotations

 

Subject to Clause 11.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.

 

11.2       Market disruption

 

(a)                            If a Market Disruption Event occurs in relation
to a Loan for any Interest Period, then the rate of interest on each Lender’s
share of that Loan for the Interest Period shall be the rate per annum which is
the sum of:

 

(i)                                      the Margin;

 

(ii)                                   the rate notified to the Agent by that
Lender as soon as practicable and in any event before interest is due to be paid
in respect of that Interest Period, to be that which expresses as a percentage
rate per annum the cost to that Lender of funding its participation in that Loan
from whatever source it may reasonably select; and

 

(iii)                                the Mandatory Cost, if any, applicable to
that Lender’s participation in the Loan.

 

(b)                           In this Agreement “Market Disruption Event” means:

 

(i)                                      at or about noon on the Quotation Day
for the relevant Interest Period the Screen Rate is not available and none or
only one of the Reference Banks supplies a rate to the Agent to determine LIBOR
or, if applicable, EURIBOR for Dollars for the relevant currency and Interest
Period; or

 

(ii)                                   before close of business in London on the
Quotation Day for the relevant Interest Period, the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 35 per cent. of
that Loan) that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR or, if applicable, EURIBOR.

 

11.3       Alternative basis of interest or funding

 

(a)                            If a Market Disruption Event occurs and the Agent
or the Company so requires, the Agent and the Company shall enter into
negotiations in good faith (for a period of not more than 30 days) with a view
to agreeing a substitute basis for determining the rate of interest.

 

(b)                           Any alternative basis agreed pursuant to paragraph
(a) above shall, with the prior consent of all the Lenders and the Company, be
binding on all Parties.

 

11.4       Break Costs

 

(a)                            Each Borrower shall, within three Business Days
of demand by a Finance Party, pay to that Finance Party its Break Costs
attributable to all or any part of a Loan or Unpaid Sum being paid by that
Borrower on a day other than the last day of an Interest Period for that Loan or
Unpaid Sum.

 

(b)                           Each Lender shall, as soon as reasonably
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Break Costs for any Interest Period in which they accrue.

 

25

--------------------------------------------------------------------------------


 

12.         FEES

 

12.1       Commitment fee

 

(a)                            The Company shall pay to the Agent (for the
account of each Lender) a fee in the Base Currency computed on a day to day
basis at a percentage rate per annum equal to 40 per cent. of the applicable
Margin which would apply to a Loan drawn on that day under the applicable
Facility, such fee to be paid on that Lender’s Available Commitment under
Facility A or Facility B, as the case may be, for the applicable Availability
Period.

 

(b)                           The accrued commitment fee is payable on the last
day of each successive period of three Months which ends during the relevant
Availability Period, on the last day of the Availability Period and, if
cancelled in full, on the cancelled amount of the relevant Lender’s Commitment
at the time the cancellation is effective or as otherwise agreed by an Arranger
and the Company.

 

12.2       Arrangement and participation fee

 

The Company shall pay to the Arranger an arrangement fee and a participation fee
in the amount and at the times agreed in a Fee Letter or as otherwise agreed by
an Arranger and the Company.

 

12.3       Agency fee

 

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

26

--------------------------------------------------------------------------------


 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

13.         TAX GROSS UP AND INDEMNITIES

 

13.1       Definitions

 

(a)                            In this Agreement:

 

“Obligor’s Jurisdiction” means the jurisdiction under the laws of which an
Obligor is incorporated or, if different, where that Obligor is treated as
resident for the purposes of a double taxation treaty.

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means:

 

(i)                                      with respect to payments by an English
Borrower:

 

(A)                           a Lender (other than a Lender within sub-paragraph
(B) below) which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

(I)                                            a Lender:

 

1.                                     which is a bank (as defined for the
purpose of section 349 of the Taxes Act) making an advance under a Finance
Document; or

 

2.                                     in respect of an advance made under a
Finance Document by a person that was a bank (as defined for the purpose of
section 349 of the Taxes Act) at the time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

(II)                                        a Treaty Lender; or

 

(B)                             a building society (as defined for the purpose
of section 477A of the Taxes Act).

 

(ii)                                   with respect to payments by a French
Borrower, a Lender which is:

 

(A)                           lending through a Facility Office in France; or

 

(B)                             a Treaty Lender; or

 

(C)                             otherwise entitled under French tax law to
receive interest payments from such Borrower without such Borrower being
required to make any deduction or withholding for or on account of tax from a
payment made under a Finance Document.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

27

--------------------------------------------------------------------------------


 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 (Tax gross up) or a payment under Clause 13.3
(Tax indemnity).

 

“Treaty Lender” means in respect of an Obligor’s Jurisdiction, a Lender entitled
under the provisions of a double taxation treaty to receive payments of interest
from a person resident in that jurisdiction without a deduction or withholding
for or on account of Tax imposed by that jurisdiction (subject to completion of
any necessary procedural formalities).

 

(b)                           Unless a contrary indication appears, in this
Clause 13 a reference to “determines” or “determined” means a determination made
in good faith in the absolute discretion of the person making the determination.

 

13.2       Tax gross up

 

(a)                            Each Obligor shall make all payments to be made
by it without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)                           The Company shall promptly upon becoming aware
that an Obligor must make a Tax Deduction (or that there is any change in the
rate or the basis of a Tax Deduction) notify the Agent accordingly.  Similarly,
a Lender shall notify the Agent on becoming so aware in respect of a payment
payable to that Lender.  If the Agent receives such notification from a Lender
it shall notify the Company and that Obligor.

 

(c)                            If a Tax Deduction is required by law to be made
by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                           An Obligor is not required to make an increased
payment to a Lender under paragraph (c) above for a Tax Deduction in respect of
tax imposed by the United Kingdom or France from a payment of interest on a
Loan, if on the date on which the payment falls due the payment could have been
made to the relevant Lender without a Tax Deduction if it was a Qualifying
Lender, but on that date that Lender is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration or application
of) any law or double taxation treaty, or any published practice or concession
of any relevant taxing authority; or

 

(e)                            An Obligor is not required to make an increased
payment to a Lender under paragraph (c) above for a Tax Deduction in respect of
tax imposed by the United Kingdom, France, Germany or the Netherlands from a
payment of interest on a Loan, if on the date on which the payment falls due the
relevant Lender is a Treaty Lender and the Obligor making the payment is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under paragraph (h)
below.

 

(f)                              If an Obligor is required to make a Tax
Deduction, that Obligor shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(g)                           As soon as reasonably practicable after making
either a Tax Deduction or any payment required in connection with that Tax
Deduction, the Obligor making that Tax Deduction shall deliver to the

 

28

--------------------------------------------------------------------------------


 

Agent for the Finance Party entitled to the payment an original receipt (or
certified copy thereof) reasonably satisfactory to that Finance Party that the
Tax Deduction has been made or (as applicable) any appropriate payment paid to
the relevant taxing authority.

 

(h)                           A Treaty Lender and each Obligor which makes a
payment to which that Treaty Lender is entitled shall co-operate in promptly
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

 

13.3       Tax indemnity

 

(a)                            The Company shall (within three Business Days of
demand by the Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Finance Document.

 

(b)                           Paragraph (a) above shall not apply:

 

(i)                                      with respect to any Tax assessed on a
Finance Party:

 

(A)                           under the law of the jurisdiction in which that
Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

(B)                             under the law of the jurisdiction in which that
Finance Party’s Facility Office is located in respect of amounts received or
receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)                                   to the extent a loss, liability or cost:

 

(A)                           is compensated for by an increased payment under
Clause 13.2 (Tax gross up); or

 

(B)                             would have been compensated for by an increased
payment under Clause 13.2 (Tax gross up) but was not so compensated solely
because one of the exclusions in paragraph (d) of Clause 13.2 (Tax gross up)
applied.

 

(c)                            A Protected Party making, or intending to make, a
claim under paragraph (a) above shall promptly notify the Agent of the event
which will give, or has given, rise to the claim, following which the Agent
shall notify the Company.

 

(d)                           A Protected Party shall, on receiving a payment
from an Obligor under this Clause 13.3, notify the Agent.

 

13.4       Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)                                   a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and

 

(b)                                  that Finance Party has obtained, utilised
and fully retained that Tax Credit on an affiliated group basis,

 

29

--------------------------------------------------------------------------------


 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

13.5       Stamp taxes

 

The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, stamp duty land tax, registration and other similar
Taxes payable in respect of any Finance Document.

 

13.6       Value added tax

 

(a)                            All amounts set out, or expressed to be payable
under a Finance Document by any Party to a Finance Party which (in whole or in
part) constitute the consideration for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to paragraph (c) below, if VAT is chargeable on any supply made by any
Finance Party to any Party under a Finance Document, that Party shall pay to the
Finance Party (in addition to and at the same time as paying the consideration)
an amount equal to the amount of the VAT (and such Finance Party shall promptly
provide an appropriate VAT invoice to such Party).

 

(b)                           If VAT is chargeable on any supply made by any
Finance Party (the “Supplier”) to any other Finance Party (the “Recipient”)
under a Finance Document, and any Party (the “Relevant Party”) is required by
the terms of any Finance Document to pay an amount equal to the consideration
for such supply to the Supplier (rather than being required to reimburse the
Recipient in respect of that consideration), such Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT.  The Recipient will promptly pay to the
Relevant Party an amount equal to any credit or repayment from the relevant tax
authority which it reasonably determines relates to the VAT chargeable on that
supply.

 

(c)                            Where a Finance Document requires any Party to
reimburse a Finance Party for any costs or expenses, that Party shall also at
the same time pay and indemnify the Finance Party against all VAT incurred by
the Finance Party in respect of the costs or expenses to the extent that the
Finance Party reasonably determines that it is not entitled to credit or
repayment of the VAT.

 

14.         INCREASED COSTS

 

14.1       Increased costs

 

(a)                            Subject to Clause 14.3 (Exceptions) the Company
shall, within three Business Days of a demand by the Agent, pay for the account
of a Finance Party the amount of any Increased Costs incurred by that Finance
Party or any of its Affiliates as a result of (i) the introduction of or any
change in (or in the interpretation, administration or application of) any law
or regulation or (ii) compliance with any law or regulation made after the date
of this Agreement.

 

(b)                           In this Agreement “Increased Costs” means:

 

(i)                                      a reduction in the rate of return from
the Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)                                   an additional or increased cost; or

 

30

--------------------------------------------------------------------------------


 

(iii)                                a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

14.2       Increased cost claims

 

(a)                            A Finance Party intending to make a claim
pursuant to Clause 14.1 (Increased costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Company.

 

(b)                           Each Finance Party shall, as soon as practicable
after a demand by the Agent, provide a certificate confirming the amount (and
reasonable details of the calculation) of its Increased Costs.

 

14.3       Exceptions

 

(a)                            Clause 14.1 (Increased costs) does not apply to
the extent any Increased Cost is:

 

(i)                                      attributable to a Tax Deduction
required by law to be made by an Obligor;

 

(ii)                                   compensated for by Clause 13.3 (Tax
indemnity) (or would have been compensated for under Clause 13.3 (Tax indemnity)
but was not so compensated solely because any of the exclusions in paragraph (b)
of Clause 13.3 (Tax indemnity) applied);

 

(iii)                                compensated for by the payment of the
Mandatory Cost;

 

(iv)                               attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation; or

 

(v)                                  attributable to any day more than six
months before the first date on which an officer of the relevant Finance Party,
which officer is involved in the financing extended pursuant to this Agreement,
becomes aware of the relevant Increased Cost.

 

(b)                           In this Clause 14.3, a reference to a “Tax
Deduction” has the same meaning given to the term in Clause 13.1 (Definitions).

 

15.         OTHER INDEMNITIES

 

15.1       Currency indemnity

 

(a)                            If any sum due from an Obligor under the Finance
Documents (a “Sum”), or any order, judgment or award given or made in relation
to a Sum, has to be converted from the currency (the “First Currency”) in which
that Sum is payable into another currency (the “Second Currency”) for the
purpose of:

 

(i)                                      making or filing a claim or proof
against that Obligor;

 

(ii)                                   obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of

 

31

--------------------------------------------------------------------------------


 

exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.

 

(b)                           Each Obligor waives any right it may have in any
jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

15.2       Other indemnities

 

The Company shall, within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

 

(a)                                   the occurrence of any Event of Default;

 

(b)                                  a failure by an Obligor to pay any amount
due under a Finance Document on its due date, including without limitation, any
cost, loss or liability arising as a result of Clause 28 (Sharing among the
Finance Parties);

 

(c)                                   funding, or making arrangements to fund,
its participation in a Loan requested by a Borrower in a Utilisation Request but
not made by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of default or negligence by that Finance Party
alone); or

 

(d)                                  a Loan (or part of a Loan) not being
prepaid in accordance with a notice of prepayment given by a Borrower or the
Company.

 

15.3       Indemnity to the Agent

 

The Company shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

(a)                                   investigating any event which it
reasonably believes is a Default;

 

(b)                                  acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised.

 

16.         MITIGATION BY THE LENDERS

 

16.1       Mitigation

 

(a)                            Each Finance Party shall, in consultation with
the Company, take all reasonable steps to mitigate any circumstances which arise
and which would result in any amount becoming payable under or pursuant to, or
cancelled pursuant to, any of Clause 8.1 (Illegality), Clause 13 (Tax gross-up
and indemnities) or Clause 14 (Increased costs) and paragraph 3 of Schedule 4
(Mandatory Cost Formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.

 

(b)                           Paragraph (a) above does not in any way limit the
obligations of any Obligor under the Finance Documents.

 

16.2       Limitation of liability

 

(a)                            The Company shall indemnify each Finance Party
for all costs and expenses reasonably incurred by that Finance Party as a result
of steps taken by it under Clause 16.1 (Mitigation).

 

32

--------------------------------------------------------------------------------


 

(b)                           A Finance Party is not obliged to take any steps
under Clause 16.1 (Mitigation) if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.

 

17.         COSTS AND EXPENSES

 

17.1       Transaction expenses

 

The Company shall promptly on demand pay the Agent and the Arranger the amount
of all costs and expenses (including legal fees) reasonably incurred by any of
them in connection with the negotiation, preparation, printing, execution and
syndication of:

 

(a)                                   this Agreement and any other documents
referred to in this Agreement; and

 

(b)                                  any other Finance Documents executed after
the date of this Agreement.

 

17.2       Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 29.9 (Change of currency), the Company shall,
within three Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Agent in
responding to, evaluating, negotiating or complying with that request or
requirement.

 

17.3       Enforcement costs

 

The Company shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

33

--------------------------------------------------------------------------------


 

SECTION 7

 

GUARANTEE

 

18.         GUARANTEE AND INDEMNITY

 

18.1       Guarantee and indemnity

 

The Company irrevocably and unconditionally:

 

(a)                                   guarantees to each Finance Party punctual
performance by each Borrower of all that Borrower’s obligations under the
Finance Documents;

 

(b)                                  undertakes with each Finance Party that
whenever a Borrower does not pay any amount when due under or in connection with
any Finance Document, the Company shall immediately on demand pay that amount as
if it was the principal obligor; and

 

(c)                                   indemnifies each Finance Party immediately
on demand against any cost, loss or liability suffered by that Finance Party (a)
if any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal or (b) by operation of law.  The amount of the cost, loss or liability
shall be equal to the amount which that Finance Party would otherwise have been
entitled to recover.

 

18.2       Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

18.3       Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

(a)                                   the liability of each Obligor shall
continue as if the payment, discharge, avoidance or reduction had not occurred;
and

 

(b)                                  each Finance Party shall be entitled to
recover the value or amount of that security or payment from the relevant
Obligor, as if the payment, discharge, avoidance or reduction had not occurred.

 

18.4       Waiver of defences

 

The obligations of the Company under this Clause 18 will not be affected by an
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause 18 (without limitation and
whether or not known to it or any Finance Party) including:

 

(a)                                   any time, waiver or consent granted to, or
composition with, any Obligor or other person;

 

(b)                                  the release of any other Obligor or any
other person under the terms of any composition or arrangement with any creditor
of any member of the Group;

 

(c)                                   the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, any Obligor

 

34

--------------------------------------------------------------------------------


 

or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;

 

(d)                                  any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or any other person;

 

(e)                                   any amendment (however fundamental) or
replacement of a Finance Document or any other document or security;

 

(f)                                     any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security; or

 

(g)                                  any insolvency or similar proceedings.

 

18.5       Immediate recourse

 

The Company waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Company under this Clause 18.  This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

18.6       Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(a)                                   refrain from applying or enforcing any
other moneys, security or rights held or received by that Finance Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and the Company shall not be entitled to the benefit of
the same; and

 

(b)                                  hold in an interest-bearing suspense
account any moneys received from the Company or on account of the Company’s
liability under this Clause 18.

 

18.7       Deferral of Company’s rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, the Company will not exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents:

 

(a)                                   to be indemnified by an Obligor;

 

(b)                                  to claim any contribution from any other
guarantor of any Obligor’s obligations under the Finance Documents; and/or

 

(c)                                   to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Finance
Parties under the Finance Documents or of any other guarantee or security taken
pursuant to, or in connection with, the Finance Documents by any Finance Party.

 

35

--------------------------------------------------------------------------------


 

18.8       Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

18.9       Dollar conversion

 

Any amount payable in the Base Currency by the Company pursuant to the Finance
Documents shall be paid, at the written request of any Finance Party, in dollars
either:

 

(i)                                      in New York; or

 

(ii)                                   in such other jurisdiction as such
Finance Party may elect.

 

36

--------------------------------------------------------------------------------


 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

19.         REPRESENTATIONS

 

The Company makes the representations and warranties set out in this Clause 19
to each Finance Party on the date of this Agreement.

 

19.1       Status

 

(a)                            It is a US corporation, duly formed and in good
standing under the law of its jurisdiction of its place of incorporation and
each other member of the Group is a limited company duly incorporated and
validly existing under the law of its jurisdiction of the place of its
incorporation except for Aon Finance N.S.1 ULC, which is an unlimited liability
company incorporated and validly existing under the laws of Nova Scotia.

 

(b)                           It and each of its Subsidiaries possesses the
capacity to sue and be sued in its own name and has the power to own its assets
and carry on its business as it is being conducted except, in the case of a
member of the Group which is not an Obligor, where failure to possess such
capacity or to have such power could not reasonably be expected to have a
Material Adverse Effect.

 

19.2       Binding obligations

 

Subject to the Reservations, the obligations of each Obligor expressed to be
assumed by it in each Finance Document are legal, valid, binding and enforceable
obligations.

 

19.3       Non-conflict with other obligations

 

The entry into and performance by each Obligor of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:

 

(a)                                   any law or regulation applicable to it
(including Regulations U and X);

 

(b)                                  its constitutional documents; or

 

(c)                                   any agreement or instrument binding upon
it or any of its assets (in a manner which has or could reasonably be expected
to have a Material Adverse Effect).

 

19.4       Power and authority

 

Each Obligor has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is a party and the transactions contemplated by
those Finance Documents.

 

19.5       Validity and admissibility in evidence

 

All Authorisations required:

 

(a)                                   for the conduct of the business, trade and
ordinary activities of it and each of its Subsidiaries or the ownership of their
respective assets (except to the extent that failure to make pay or obtain the
same could not reasonably be expected to have a Material Adverse Effect);

 

(b)                                  to enable each Obligor lawfully to enter
into, exercise its rights and comply with its obligations in the Finance
Documents to which it is a party; and

 

37

--------------------------------------------------------------------------------


 

(c)                                   to make the Finance Documents to which
each Obligor is a party, subject to the Reservations, admissible in evidence in
its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

19.6       No default

 

No Event of Default has occurred or is continuing at the date of this Agreement.

 

19.7       No breach

 

It and each of its Subsidiaries is not in breach of, or in default under, any
agreement to which it is a party or which is binding on it or any of its assets,
in a manner or to an extent which could reasonably be expected to have a
Material Adverse Effect.

 

19.8       No misleading information

 

(a)                            Any factual information provided by or on behalf
of any member of the Group to any Finance Party (including for the purposes of
the Information Package) was true and accurate in all material respects as at
the date it was provided or as at the date (if any) at which it is stated.

 

(b)                           Any financial projections contained in the
Information Package have been prepared on the basis of recent historical
information and on the basis of reasonable assumptions.

 

(c)                            Nothing has occurred or been omitted from the
Information Package and no information has been given or withheld that results
in the information provided to any Finance Party (including the information
contained in the Information Package) being untrue or misleading in any material
respect as at the date thereof.

 

19.9       Financial statements

 

(a)                            The Original Financial Statements were prepared
in accordance with GAAP consistently applied.

 

(b)                           The Original Financial Statements fairly represent
the financial condition and operations (consolidated in the case of the Company)
of the relevant Obligor as at the end of and for the relevant financial year.

 

(c)                            Each of the latest financial statements delivered
under Clause 20.1(a) (Financial statements) is prepared in accordance with GAAP
and fairly represents the financial position of the relevant company as at the
date of such financial statements and the results of its operations and its cash
flows for the annual period ended on such date; and

 

(d)                           Each of the latest unaudited quarterly
consolidated statements of income, stockholders’ equity and cash flows of the
Company delivered under Clause 20.1(b) (Financial statements) fairly represents
the consolidated financial condition and operations of the Company as at the
date of such quarterly financial statements and the consolidated results of
operations and cash flows for the relevant quarterly period, subject to normal
year-end audit adjustments and the absence of footnotes.

 

19.10     Pari passu ranking

 

The payment obligations of each Obligor under the Finance Documents rank at
least pari passu with all its other present and future unsecured and
unsubordinated Financial Indebtedness, except for any obligations which are
mandatorily preferred by law and not by contract.

 

38

--------------------------------------------------------------------------------


 

19.11     No proceedings pending or threatened

 

No litigation, arbitration, investigation or administrative proceedings of or
before any court, arbitral body or agency have been started or, to the knowledge
of the Company’s officers, have been threatened against it or any of its
Subsidiaries which in each case could reasonably be expected to have a Material
Adverse Effect, except for the Disclosed Claims.

 

19.12     Compliance with laws and regulations

 

It and each of its Subsidiaries has complied in all material respects with all
applicable laws and regulations (including Environmental Laws) to which it may
be subject in each case where failure to do so could reasonably be expected to
have a Material Adverse Effect.

 

19.13     Environmental

 

(a)                            It and each of its Subsidiaries has and has at
all times complied with all applicable Environmental Law, non-compliance with
which could reasonably be expected to have a Material Adverse Effect.

 

(b)                           Every consent, authorisation, licence or approval
required under or pursuant to any Environmental Law by it and each of its
Subsidiaries in connection with the conduct of its business and the ownership,
use, exploitation or occupation of its assets, the absence or lack of which
could reasonably be expected to have a Material Adverse Effect, has been
obtained and is in full force and effect.

 

(c)                            There has been no default in the observance of
the conditions and restrictions (if any) imposed in, or in connection with, any
of the same which default could reasonably be expected to have a Material
Adverse Effect.

 

(d)                           No circumstances have arisen (i) which would
entitle any person to revoke, suspend, amend, vary, withdraw or refuse to amend
any of the same or (ii) which might give rise to a claim against it and each of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect having regard to the cost to that company of meeting such a claim.

 

19.14     No Security

 

(a)                            No Security other than Permitted Security exists
over all or any part of the assets of it or any of its Subsidiaries.

 

(b)                           The execution of the Finance Documents by each
Obligor and the exercise of each of their respective rights and the performance
of each of their respective obligations under the Finance Documents will not
result in the creation of, or any obligation to create, any Security over or in
respect of any of their assets.

 

19.15     No Material Adverse Change

 

Since 31 December 2003, no event has occurred which has had, or could be
reasonably expected to have, a Material Adverse Effect, excluding the effect of
any Disclosed Claims.

 

19.16     Taxes

 

(a)                            It and each of its Subsidiaries has complied in
all material respects with all Tax laws in all jurisdictions in which it is
subject to Tax and has paid all Tax due and payable by it.

 

(b)                           No claims are being asserted against it or any of
its Subsidiaries in respect of Tax which could reasonably be expected to have a
Material Adverse Effect except for assessments in relation to

 

39

--------------------------------------------------------------------------------


 

the ordinary course of its business or claims contested in good faith and in
respect of which adequate provision has been made and disclosed in the latest
audited consolidated financial statements of the Company (or latest accounts
audited if required by law of the relevant Obligor) or other information
delivered to the Agent under this Agreement.

 

19.17     ERISA

 

(a)

 

(i)                                      The Funded Current Liability Percentage
of all Single Employer Plans for the current plan year is at least 80 per cent.

 

(ii)                                   Neither the Company nor any other member
of the Controlled Group maintains, or is obliged to contribute to, any
Multiemployer Plan or has incurred, or is reasonably expected to incur, any
withdrawal liability to any Multiemployer Plan.

 

(iii)                                Each Plan complies with all applicable
requirements of law and regulations.

 

(iv)                               Neither the Company nor any member of the
Controlled Group has, with respect to any Plan, failed to make any contribution
or pay any amount required under Section 412 of the Code or Section 302 of ERISA
or the terms of such Plan.

 

(v)                                  There are no pending or, to the knowledge
of the Company, threatened claims, actions, investigations or lawsuits against
any Plan, any fiduciary thereof, or the Company or any member of the Controlled
Group with respect to a Plan.

 

(vi)                               Neither the Company nor any member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan
which would subject such person to any liability.

 

(vii)                            Within the last five years neither the Company
nor any member of the Controlled Group has engaged in a transaction which
resulted in a Single Employer Plan with an Unfunded Current Liability being
transferred out of the Controlled Group.

 

(viii)                         No ERISA Termination Event has occurred or is
reasonably expected to occur with respect to any Plan which is subject to Title
IV of ERISA.

 

(ix)                                 The Company will not, and will not permit
any member of the Controlled Group to (i) seek a waiver of the minimum funding
standards under ERISA, (ii) terminate or withdraw from any Plan or (iii) take
any other action with respect to any Plan which would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Plan.

 

(b)                           The representations and warranties contained in
Clause 19.17(a) shall only be breached if the circumstances relating to any
actual breach have, or could reasonably be expected to have, a Material Adverse
Effect.

 

19.18     Federal Reserve Regulations

 

No part of the proceeds of any Loan will be used, directly or indirectly, to
purchase or carry any Margin Stock within the meaning of Regulation U in a
manner that would violate Regulation U.

 

40

--------------------------------------------------------------------------------


 

19.19     Investment Company and Public Utility Holding Company

 

Neither it nor any of its Subsidiaries is, or after giving effect to any Loan
will be, an “investment company” or a company “controlled” by an “investment
company” within the meaning of the US Investment Company Act of 1940 and the
Company is not subject to regulation under the US Public Utility Holding Company
Act of 1935.

 

19.20     Ownership of Properties

 

(a)                            As at the date of this Agreement, it and its
Subsidiaries has a subsisting leasehold or freehold interest in, or good and
marketable title to, free of all Security, other than any Permitted Security,
all of the properties and assets reflected in the Original Financial Statements
as being owned by it, except for assets sold, transferred or otherwise disposed
of in the ordinary course of business since the date thereof;

 

(b)                           It and its Subsidiaries own or possess rights to
use all licences, patents, patent applications, copyrights, service marks,
trademarks and trade names necessary to continue to conduct their business as
heretofore conducted, and no such licence, patent or trademark has been declared
invalid, been limited by order of any court or by agreement or is the subject of
any infringement, interference or similar proceeding or challenge, except for
proceedings and challenges which could not reasonably be expected to have a
Material Adverse Effect.

 

19.21     Insurance

 

The Group as a whole maintains, with financially sound and reputable insurance
companies, insurance on its assets in such amounts and covering such risks as is
consistent with sound business practice.

 

19.22     Insurance Licences

 

No material licence, permit or authorisation of any of it or its Subsidiaries to
engage in the business of insurance or insurance-related activities is the
subject of a proceeding for suspension or revocation, except where such
suspension or revocation would not individually or, when aggregated, have a
Material Adverse Effect.

 

19.23     Dutch Borrowers

 

(a)                            Each Dutch Borrower complies with the Dutch
Banking Act and, to the extent applicable, any regulations promulgated
thereunder.

 

(b)                           Each Dutch Borrower has verified that each
Original Lender qualifies as a Professional Market Party and that it will have
verified that each New Lender qualifies as a Professional Market Party.

 

(c)                            Each Dutch Borrower has given any works council
(ondernemingsraad) that under the Works Council Act (Wet op de
ondernemingsraden) has the right to give advice in relation to the entry into
and performance of this Agreement, the opportunity to give such advice and has
obtained positive advice from such works council.

 

19.24     Anti-Terrorism Law

 

Neither the Company, nor to the knowledge of the Company, any of its Affiliates,
or its respective brokers or other agents acting or benefiting in any capacity
in connection with the Commitment (i) is in violation of any Anti-Terrorism Law;
(ii) is a Designated Person; (iii) conducts any business with or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Designated Person; or (iv) deals in any property or interest in
property

 

41

--------------------------------------------------------------------------------


 

blocked pursuant to any Anti-Terrorism Law (it being acknowledged that this
Clause 19.24 only applies to an Affiliate to the extent that it can so comply
without breaching any law or regulation applicable to it).

 

19.25     Material Subsidiaries

 

Each member of the Group which, as at the date of this Agreement, is a Material
Subsidiary is listed in Schedule 11 (Material Subsidiaries).

 

19.26     Repetition

 

The Repeating Representations are deemed to be made by the Company by reference
(except where the contrary is expressly stated) to the facts and circumstances
then existing on:

 

(a)                                   the date of each Utilisation Request and
the first day of each Interest Period; and

 

(b)                                  in the case of an Additional Borrower, the
day on which the company becomes (or it is proposed that the company becomes) an
Additional Borrower.

 

20.         INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

20.1       Financial statements

 

The Company shall supply to the Agent in sufficient copies for all the Lenders:

 

(a)                                   as soon as the same become available, (but
in any event, in the case of the Company, within 90 days after the end of each
of its Financial Years and, in the case of each other Obligor, within the time
limit provided by law for the filing of the same)

 

(i)                                  its audited consolidated financial
statements for that Financial Year; and

 

(ii)                               the financial statements of each other
Obligor for that Financial Year audited to the extent required by the law of the
jurisdiction of incorporation of such Obligor;

 

together with, where appropriate, a copy of the management letter (if any)
addressed by the auditors to the directors of the relevant Obligor in connection
with its auditing of the relevant accounts as soon as reasonably practicable
after receipt of the letter by that Obligor,

 

(b)                                  as soon as the same become available, (but
in any event within 45 days after the end of each consecutive period of 3 months
ending on a Quarter Date), its unaudited consolidated quarterly statements of
income, stockholders’ equity and cash flows for that financial quarter certified
by the chief financial officer of the Company as fairly presenting the
consolidated financial position of the Company as at, and for the quarterly
period ending on, such Quarter Date, subject to normal year end adjustments and
the absence of footnotes.

 

20.2       Compliance Certificate

 

(a)                            The Company shall supply to the Agent, with each
set of financial statements delivered pursuant to paragraph (a)(i) and paragraph
(b) of Clause 20.1 (Financial statements), a Compliance Certificate setting out
(in reasonable detail) computations as to compliance with Clause 21 (Financial
covenants) as at the date as at which those financial statements were drawn up.

 

42

--------------------------------------------------------------------------------


 

(b)                           Each Compliance Certificate shall be signed by the
chief financial officer, vice-president or controller of the Company and, if
required to be delivered with the financial statements delivered pursuant to
paragraph (a)(i) of Clause 20.1 (Financial statements), shall be reported on by
the Company’s auditors in the form agreed by the Company and all the Lenders
before the date of this Agreement.

 

20.3       Requirements as to financial statements

 

(a)                            Each set of financial statements delivered by the
Company pursuant to Clause 20.1 (Financial statements) shall be certified by a
director of the relevant company as fairly representing its (or, as the case may
be, its consolidated) financial condition and operations as at the end of and
for the period in relation to which those financial statements were drawn up.

 

(b)                           The Company shall procure that each set of
financial statements delivered pursuant to Clause 20.1 (Financial statements) is
prepared using GAAP.

 

20.4       Material Subsidiaries

 

With each set of financial statements delivered by the Company under paragraph
(a)(i) of Clause 20.1 (Financial statements) (and within 14 days after any
request made by the Agent), the Company shall supply to the Agent a certificate
listing the Material Subsidiaries as at the end of the relevant Financial Year.

 

20.5       Information: miscellaneous

 

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

(a)                                   all documents dispatched by the Company to
its shareholders or its creditors generally at the same time as they are
dispatched;

 

(b)                                  promptly upon becoming aware of them, the
details of any litigation, arbitration or administrative proceedings which are
current, threatened or pending against any member of the Group, and which could
reasonably be expected to have a Material Adverse Effect (including, for the
avoidance of doubt, any changes to existing litigation, arbitration or
administrative proceedings and the Disclosed Claims); and

 

(c)                                   promptly, such further information
regarding the financial condition, business and operations of any member of the
Group as any Finance Party (through the Agent) may reasonably request.

 

20.6       Notification

 

The Company shall notify the Agent promptly upon becoming aware of:

 

(a)                                   any change in the Debt Rating Level; and

 

(b)                                  any occurrence (including any third party
claim or liability but other than of a general economic or political nature)
which could reasonably be expected to have a Material Adverse Effect.

 

43

--------------------------------------------------------------------------------


 

20.7       Plans

 

(a)                            Within 270 days of the close of each Financial
Year, the Company shall deliver a statement of Funded Current Liability
Percentage of each Single Employer Plan, certified as correct by an actuary
enrolled under ERISA.

 

(b)                           As soon as possible and in any event within 10
days after the Company knows that any ERISA Termination Event has occurred with
respect to any Plan, the Company shall deliver a statement, signed by the chief
financial officer of the Company, describing such ERISA Termination Event and
the action which the Company proposes to take with respect thereto.

 

20.8       Securities and Exchange Commission

 

Promptly after they are filed, the Company shall deliver to the Agent copies of
all registration statements and annual, quarterly, monthly or other regular
reports which any member of the Group files with the US Securities and Exchange
Commission (including (but not limited to) Form 10-K, 10-Q and 8-K statements)
other than Form S-8 (or successor forms) registration statements and other
registration statements or reports relating to employee stock programs.

 

20.9       Notification of default

 

The Company shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

 

20.10     “Know your customer” checks

 

(a)                            If:

 

(i)                                      the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation made after the date of this Agreement;

 

(ii)                                   any change in the status of an Obligor
after the date of this Agreement; or

 

(iii)                                a proposed assignment or transfer by a
Lender of any of its rights and obligations under this Agreement to a party that
is not a Lender prior to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 

(b)                           Each Lender shall promptly upon the request of the
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Agent (for itself) in order for the Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

44

--------------------------------------------------------------------------------


 

(c)                            The Company shall, by not less than 10 Business
Days’ prior written notice to the Agent, notify the Agent (which shall promptly
notify the Lenders) of its intention to request that one of its Subsidiaries
becomes an Additional Borrower pursuant to Clause 25 (Changes to the Obligors).

 

(d)                           Following the giving of any notice pursuant to
paragraph (c) above, if the accession of such Additional Borrower obliges the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Agent or such Lender or any prospective new Lender to
carry out and be satisfied it has complied with necessary “know your customer”
or other similar checks under all applicable laws and regulations pursuant to
the accession of such Subsidiary to this Agreement as an Additional Borrower.

 

20.11     Use of websites

 

(a)                            The Company may satisfy its obligation under this
Agreement to deliver any information in relation to those Lenders (the “Website
Lenders”) who accept this method of communication by posting this information
onto an electronic website designated by the Company and the Agent (the
“Designated Website”) if:

 

(i)                                      the Agent expressly agrees (after
consultation with each of the Lenders) that it will accept communication of the
information by this method;

 

(ii)                                   both the Company and the Agent are aware
of the address of and any relevant password specifications for the Designated
Website; and

 

(iii)                                the information is in a format previously
agreed between the Company and the Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Company accordingly
and the Company shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form.  In any event the Company shall
supply the Agent with at least one copy in paper form of any information
required to be provided by it.

 

(b)                           The Agent shall supply each Website Lender with
the address of and any relevant password specifications for the Designated
Website following designation of that website by the Company and the Agent.

 

(c)                            The Company shall promptly upon becoming aware of
its occurrence notify the Agent if:

 

(i)                                      the Designated Website cannot be
accessed due to technical failure;

 

(ii)                                   the password specifications for the
Designated Website change;

 

(iii)                                any new information which is required to be
provided under this Agreement is posted onto the Designated Website;

 

(iv)                               any existing information which has been
provided under this Agreement and posted onto the Designated Website is amended;
or

 

45

--------------------------------------------------------------------------------


 

(v)                                  the Company becomes aware that the
Designated Website or any information posted onto the Designated Website is or
has been infected by any electronic virus or similar software.

 

If the Company notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Company under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

(d)                           Any Website Lender may request, through the Agent,
one paper copy of any information required to be provided under this Agreement
which is posted onto the Designated Website.  The Company shall comply with any
such request within ten Business Days.

 

21.         FINANCIAL COVENANTS

 

21.1       Financial condition

 

The Company shall ensure that:

 

(a)                                   Net Worth will not at any time be less
than US$2,500,000,000;

 

(b)                                  the ratio of EBITDA to Consolidated
Interest Expense for any Relevant Period will not be less than 4 to 1; and

 

(c)                                   the ratio of Borrowings on each Quarter
Date (being the end of each Relevant Period) to EBITDA for that Relevant Period
will not exceed 3 to 1.

 

21.2       Financial covenant calculations

 

For the purposes of Clause 21.1 (Financial Condition), EBITDA, Consolidated
Interest Expense, and Net Worth shall be determined by reference to the
appropriate quarterly management accounts and, once delivered, the audited
consolidated financial statements of the Company, in each case, most recently
delivered to the Agent under Clause 20.1(a) and (b) (Financial statements).

 

21.3       Definitions

 

In this Clause 21:

 

“Borrowings” means, as at any particular time, the aggregate outstanding
principal, capital or nominal amount (and any fixed or minimum premium payable
on prepayment or redemption) of the Financial Indebtedness of members of the
Group (other than any indebtedness referred to in paragraphs (g) and (i) of the
definition of Financial Indebtedness).

 

For this purpose, any amount outstanding or repayable in a currency other than
dollars shall on that day be taken into account in its dollar equivalent at the
rate of exchange that would have been used had an audited consolidated balance
sheet of the Group been prepared as at that day in accordance with the GAAP
applicable to the Original Financial Statements of the Company.

 

“Consolidated Interest Expense” means, in relation to a Relevant Period, the
consolidated net interest expense of the Group (for the avoidance of doubt, this
definition shall be construed so as to be consistent with US GAAP).

 

46

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Group calculated on a consolidated basis for such period.

 

“EBITDA” means Consolidated Net Income plus, to the extent deducted from
revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortisation and (v) extraordinary losses incurred other than in the ordinary
course of business, minus, to the extent included in Consolidated Net Income,
extraordinary gains realised other than in the ordinary course of business, all
calculated for the Group on a consolidated basis, provided that, notwithstanding
the foregoing provisions of this definition, no amounts shall be added pursuant
to limbs (i) to (v) above for any losses, costs, expenses or other charges
arising in connection with or resulting from the settlement of any Disclosed
Claims or any payments in respect of any judgments or other orders thereon or
any restructuring or other charges in connection therewith or relating thereto.

 

“Net Worth” means at any date the consolidated stockholders’ equity of the
Company and its consolidated Subsidiaries (for the avoidance of doubt this
definition shall be construed so as to be consistent with US GAAP).

 

“Relevant Period” means each period of four consecutive accounting quarters
ending on a Quarter Date.

 

22.         GENERAL UNDERTAKINGS

 

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

22.1       Authorisations

 

The Company shall (and shall procure that each member of the Group shall)
promptly obtain, comply with and do all that is necessary to maintain in full
force and effect; and supply certified copies to the Agent of:

 

(a)                                   any Authorisation required for the conduct
of its business, trade and ordinary activities save to the extent that failure
to obtain, maintain or comply with the same could reasonably be expected not to
have a Material Adverse Effect; and

 

(b)                                  to enable it to perform its obligations
under the Finance Documents and to ensure the legality, validity, enforceability
or admissibility in evidence in its jurisdiction of incorporation of any Finance
Document.

 

22.2       Compliance with laws

 

The Company shall (and shall procure that each member of the Group shall) comply
in all respects with all laws to which it may be subject, if failure so to
comply could reasonably be expected to have a Material Adverse Effect.

 

22.3       Negative pledge

 

The Company shall not (and shall ensure that no other member of the Group shall)
create or permit to subsist any Security over any of its assets other than
Permitted Security.

 

47

--------------------------------------------------------------------------------


22.4                     Merger

 

The Company will not, nor will it permit any member of the Group to, enter into
any amalgamation, demerger, merger or reconstruction with or into any other
person, except that:

 

(a)                                   a wholly-owned Subsidiary may merge into
the Company or any wholly-owned Subsidiary of the Company;

 

(b)                                  the Company or any member of the Group may
enter into any amalgamation, demerger, merger or reconstruction with any other
person so long as the Company or such member of the Group respectively is the
continuing or surviving corporation and, prior to and after giving effect to
such amalgamation, demerger, merger or reconstruction, no Default or Event of
Default is continuing; and

 

(c)                                   any member of the Group may enter into any
amalgamation, demerger, merger or reconstruction as a means of effecting a
disposition or acquisition which would not result in a Default or Event of
Default,

 

provided that, in the case of an Obligor, the Agent (if it so requests) receives
an opinion in terms satisfactory to it and from counsel approved by it to the
effect that after the relevant amalgamation, demerger, merger or reconstruction,
the relevant Obligor remains bound by the terms of this Agreement.

 

22.5                     Conduct of business

 

The Company shall (and shall procure that taken as a whole, the Group shall)
carry on and conduct its business in substantially the same manner and in
substantially the same field of business as is carried on at the date of this
Agreement provided however that nothing in this Clause 22.5 shall prohibit the
dissolution or sale, transfer or other disposition of any Subsidiary that is not
otherwise prohibited by this Agreement.

 

22.6                     Taxes

 

The Company shall (and shall ensure that each member of the Group shall) pay and
discharge all Taxes and governmental charges payable by or assessed upon it in
accordance with good business practice unless, and only to the extent that, such
Taxes and charges shall be contested in good faith by appropriate proceedings,
pending determination of which payment may lawfully be withheld, and there shall
be set aside adequate reserves with respect to any such Taxes or charges so
contested in accordance with GAAP.

 

22.7                     Insurance

 

The Company shall procure that the Group as a whole maintains with financially
sound and reputable insurance companies, insurance on its assets and in such
amounts and covering such risks as is consistent with sound business practice.

 

22.8                     Maintenance of assets

 

The Company shall (and shall ensure that each member of the Group shall) do all
things necessary to maintain, preserve, protect and keep its assets in good
repair, working order and condition, and make all necessary and proper repairs,
renewals and replacements which are required in accordance with good business
practice so that its business carried on in connection therewith may be properly
conducted at all times.

 

48

--------------------------------------------------------------------------------


 

22.9                     Access

 

Upon reasonable notice being given to the Company by the Agent, the Company
shall permit the Agent and the Lenders and any person (being an accountant,
auditor, solicitor, valuer or other professional adviser of the Agent)
authorised by the Agent or Lender to have upon its reasonable request and at all
reasonable times during normal business hours, access to any of the assets,
premises, accounting books and records of any member of the Group and to discuss
the affairs, finances and accounts of any member of the Company with, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Agent or Lenders may designate.

 

22.10               ERISA

 

(a)                            The Company shall fulfil, and cause each member
of the Controlled Group to fulfil, its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan except where failure
to fulfil such obligations individually or in aggregate would not have a
Material Adverse Effect.

 

(b)                           The Company shall comply, and cause each member of
the Controlled Group to comply, with all applicable provisions of ERISA and the
Code with respect to each Plan, except where such failure to comply individually
or in aggregate would not have a Material Adverse Effect.

 

(c)                            The Company shall not, and not permit any member
of the Controlled Group to, (i) seek a waiver of the minimum funding standards
under ERISA, (ii) terminate or withdraw from any Plan or (iii) take any other
action with respect to any Plan which would reasonably be expected to entitle
the PBGC to terminate, impose liability in respect of, or cause a trustee to be
appointed to administer, any Plan, unless the actions or events described in
(i), (ii) or (iii) above individually or in the aggregate would not have a
Material Adverse Effect.

 

22.11               Pari passu

 

The Company shall ensure that its obligations and those of each of the other
Obligors under the Finance Documents shall at all times rank at least pari passu
with all its other present and future unsecured and unsubordinated Financial
Indebtedness, except for any obligations which are mandatorily preferred by law
and not by contract.

 

22.12               Use of Proceeds

 

The Company shall not (and shall ensure that no other member of the Group shall)
use any of the proceeds of the Loans to purchase or carry any Margin Stock.

 

22.13               Dividends

 

The Company shall not, so long as any Event of Default has occurred and is
continuing declare or pay any dividends or other distribution in relation to its
capital stock or repay or prepay, redeem or purchase or otherwise acquire or
retire any of its capital stock or any options or other rights in respect
thereof at any time outstanding.

 

22.14               Affiliates

 

The Company shall not (and shall ensure that no other member of the Group shall)
enter into any transaction (including, without limitation, the purchase or sale
of any asset or service) with, or make any payment or transfer to, any Affiliate
other than transactions, payments or transfers:

 

49

--------------------------------------------------------------------------------


 

(a)                                   between the Company and any direct or
indirect wholly-owned Subsidiary of the Company or between wholly-owned
Subsidiaries of the Company; or

 

(b)                                  on arms’ length terms and in the ordinary
course of the day to day business, and pursuant to the reasonable requirements,
of the relevant member of the Group and in accordance with good business
practice.

 

22.15               Change in Financial Year

 

In respect of the Company only change its Financial Year to end on any date
other than 31 December of each year.

 

22.16               Inconsistent Agreements

 

(a)                            The Company shall not (and shall ensure that no
other member of the Group shall) enter into any indenture, agreement, instrument
or other arrangement which:

 

(i)                                      directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon the incurrence of the obligations of the
Obligors under the Finance Documents, the amending of the Finance Documents or
the ability of any Subsidiary of the Company to:

 

(A)                           pay dividends or make other distributions on its
issued share capital;

 

(B)                             make loans or advances to the Company; or

 

(C)                             repay loans or advances from the Company

 

where, in the cases of (A), (B) and (C), such prohibition, restraint or
imposition has, or could reasonably be expected to have, a material adverse
effect on the ability of the Company to comply with its payment obligations
under the Finance Documents; or

 

(ii)                                   contains any provision which would be
violated or breached by the making of Loans or by the performance by any Obligor
of any of its obligations under any Finance Document.

 

22.17               Disposals

 

(a)                            The Company will not, nor will it permit any
member of the Group to, enter into a single transaction or series of
transactions (whether related or not) to sell, transfer, lease or otherwise
dispose of (i) any share in, or any security issued by, any person or any
interest therein or in the capital of any person or (ii) any business or going
concern.

 

(b)                           Paragraph (a) above does not apply to any such
sale, transfer, lease or other disposal:

 

(i)                                      where 100 per cent. of the
consideration (after deducting fees and transaction costs properly incurred and
Taxes paid or reasonably estimated by the Company to be payable (as certified by
the Company to the Agent) as a result of that sale, transfer, lease or disposal)
is received at arm’s length for full value in cash (the “Net Proceeds”) no later
than the date of completion of the relevant transaction and such Net Proceeds
are immediately following receipt applied in or towards prepayment of the Loans
pro rata across the Facilities;

 

(ii)                                   by any member of the Group to any other
member of the Group;

 

50

--------------------------------------------------------------------------------


 

(iii)                                of any premium finance receivables pursuant
to the Cananwill Documents;

 

(iv)                               of cash equivalent investments in the usual
course of treasury business of the Group; or

 

(v)                                  where the consideration receivable (when
aggregated with the consideration receivable for any other sale, lease, transfer
or other disposal, other than any permitted under paragraphs (i) to (iv) above),
does not exceed:

 

(A)                           an amount equal to 10 per cent. of the
consolidated assets of the Group in the Financial Year in which such sale,
lease, transfer or other disposal is made; or

 

(B)                             an amount equal to 25 per cent. of the
consolidated assets of the Group from the date of the Agreement,

 

in each case, as would be shown in the consolidated financial statements of the
Group as at the end of the quarter immediately preceding the date on which such
sale, transfer, lease or other disposal is made.

 

22.18               Dutch Borrowers

 

Each Dutch Borrower shall ensure that it complies with the Dutch Banking Act
and, to the extent applicable, any regulations promulgated thereunder.

 

22.19               Anti-Terrorism Law

 

(a)                            The Company will not, nor will it permit any of
its Affiliates to, knowingly (i) conduct any business with or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Designated Person; or (ii) deal in, or otherwise engage in any
transaction relating to, any property or interest in property blocked pursuant
to any Anti-Terrorism Law (it being acknowledged that this sub-paragraph (a)
only applies to an Affiliate to the extent that it can so comply without
breaching any law or regulation applicable to it).

 

(b)                           No Designated Person shall have a controlling
interest of any nature whatsoever in the Company with the result that an
investment in the Company (whether direct or indirect) or the Commitment would
be in violation of any Anti-Terrorism Law.

 

22.20               Acquisitions and investments

 

(a)                            The Company shall not (and shall ensure that no
other member of the Group will):

 

(i)                                      invest in or acquire any share in, or
any security issued by, any person, or any interest therein or in the capital of
any person, or make any capital contribution to any person (or agree to do any
of the foregoing); or

 

(ii)                                   invest in or acquire any business or
going concern, or the whole or substantially the whole of the assets or business
of any person, or any assets that constitute a division or operating unit of the
business of any person (or agree to do any of the foregoing).

 

(b)                           Paragraph (a) above does not apply to:

 

(i)                                      any acquisition of all or any part of
any business or all or any part of the issued share capital of a limited
liability company if:

 

(A)                           no Default is continuing on the closing date for
the acquisition or would occur as a result of the acquisition;

 

51

--------------------------------------------------------------------------------


 

(B)                             the company or business which is acquired, or of
which part is acquired, carries on, or is, a business substantially the same as
that carried on by the Group; and

 

(C)                             the consideration (including associated costs
and expenses) for the acquisition and any Financial Indebtedness remaining in
the acquired company or business or part thereof at the date of acquisition
(when aggregated with the consideration for any other acquisition permitted
under this paragraph (b) and any Financial Indebtedness remaining in any such
acquired companies or businesses at the time of acquisition) would not:

 

(I)                                            in the Financial Year in which
such acquisition is closed, exceed in aggregate an amount equal to 10 per cent.
of the consolidated assets of the Company and its Subsidiaries; or

 

(II)                                        from the date of this Agreement,
exceed in aggregate an amount equal to 25 per cent. of the consolidated assets
of the Company and its Subsidiaries,

 

in each case, as would be shown in the consolidated financial statements of the
Company and its Subsidiaries as at the end of the quarter immediately preceding
the closing date of such acquisition;

 

(ii)                                   the acquisition by a member of the Group
of cash equivalent investments in the ordinary course of treasury business of
the Group; or

 

(iii)                                the investment by any member of the Group
in any other member of the Group.

 

23.                           EVENTS OF DEFAULT

 

Each of the events or circumstances set out in Clause 23 is an Event of Default.

 

23.1                     Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless payment is made within 5 Business Days of its due date.

 

23.2                     Financial covenants

 

Any requirement of Clause 21 (Financial covenants) is not satisfied.

 

23.3                     Other obligations

 

(a)                            An Obligor does not comply with any provision of
the Finance Documents (other than those referred to in Clause 23.1 (Non-payment)
and Clause 23.2 (Financial covenants)).

 

(b)                           No Event of Default under paragraph (a) above will
occur if the failure to comply is capable of remedy and is remedied within 20
days of the Agent giving notice to the Company or the Company becoming aware of
the failure to comply.

 

23.4                     Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document (other than the representation
made by the Company in respect of each Dutch Borrower pursuant to paragraphs (a)
and (b) of Clause 19.23 (Dutch

 

52

--------------------------------------------------------------------------------


 

Borrowers) if caused by information which that Dutch Borrower may request under
Clause 24.8 (Professional Market Party) proving to be incorrect as to a New
Lender’s Professional Market Party status) is or proves to have been incorrect
in any material respect when made or deemed to be made.

 

23.5                     Cross default

 

(a)                            Any Financial Indebtedness of any member of the
Group is not paid when due (taking into account any originally applicable grace
period.)

 

(b)                           Any Financial Indebtedness of any member of the
Group is declared to be or otherwise becomes due and payable prior to its
specified maturity as a result of an event of default (however described).

 

(c)                            Any commitment for any Financial Indebtedness of
any member of the Group is cancelled or suspended by a creditor of any member of
the Group as a result of an event of default (however described).

 

(d)                           Any creditor of any member of the Group becomes
entitled to declare any Financial Indebtedness of any member of the Group due
and payable prior to its specified maturity as a result of an event of default
(however described).

 

(e)                            No Event of Default will occur under this Clause
23.5 if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within paragraphs (a) to (d) above is less than
US $25,000,000 (or its equivalent in any other currency or currencies).

 

23.6                     Insolvency

 

Any Obligor or any Material Subsidiary:

 

(a)                                   (other than in the case of a Dutch entity)
becomes insolvent, commits an act of bankruptcy, suspends payment of its debts
or is unable or admits its inability to pay its debts as they fall due or is
over-indebted (überschuldet) or in the case of a Dutch entity, is in a position
that it has ceased to pay its debts (verkeert in de toestand dat hij heeft
opgehouden te betalen) within the meaning of Section 1 of the Dutch Bankruptcy
Act (Faillissementswet);

 

(b)                                  by reason of actual or anticipated
financial difficulty commences negotiations with one or more of its creditors
with a view to the readjustment or rescheduling of any of its Financial
Indebtedness; or

 

(c)                                   proposes or enters into any composition,
general assignment or other arrangement for the benefit of its creditors
generally or any class of creditors.

 

23.7                     Insolvency proceedings

 

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

(a)                                   the suspension of payments, a moratorium
of any indebtedness, bankruptcy, winding-up, dissolution, administration,
reorganisation or any other insolvency proceedings (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Obligor or any Material
Subsidiary other than:

 

53

--------------------------------------------------------------------------------


 

(i)                                  in relation to a solvent liquidation,
reconstruction or reorganisation of an Obligor or Material Subsidiary, the terms
of which have been previously approved in writing by the Majority Lenders; or

 

(ii)                               any winding up or petition which is frivolous
or vexatious and which is, in any event, discharged within 21 days of its
presentation and before it is advertised.

 

(b)                                  the appointment of a liquidator (other than
in respect of a solvent liquidation of an Obligor or Material Subsidiary, the
terms of which have been previously approved in writing by the Majority
Lenders), trustee in bankruptcy, receiver, administrative receiver,
administrator, custodian, conservator, sequestrator, compulsory manager or other
similar officer in respect of an Obligor or a Material Subsidiary, a Substantial
Portion of the assets of the Group,

 

or any analogous procedure or step is taken in any jurisdiction in respect of an
Obligor or any Material Subsidiary.

 

23.8                     Attachment or Distress

 

A creditor or encumbrancer attaches or takes possession of, or a distress,
execution, sequestration or other process is levied or enforced upon or sued out
against the assets of the Company or any member of the Group which assets amount
to a Substantial Portion and such process is not discharged within 28 days
except that, in the case of a Dutch Borrower, no such grace period shall apply
in case of an executory attachment (“executoriaal beslag”).

 

23.9                     Expropriation

 

Any court, government or government agency shall condemn, seize or otherwise
appropriate, or take custody or control of (each an “Expropriation”), all or any
portion of the assets of any member of the Group which, when taken together with
all other assets of the Group so condemned, seized, appropriated or taken
custody or control of, during the 12 month period ending with the month in which
any such Expropriation occurs, constitutes a Substantial Portion.

 

23.10               Undischarged Judgment

 

Any Obligor or Material Subsidiary fails within 30 days to pay, bond, or
otherwise discharge any judgment or order for the payment of an amount in excess
of US $25,000,000 (or multiple judgments or orders for the payment of an
aggregate amount of US $50,000,000) unless such judgment (or judgments) are
being contested in good faith and no enforcement actions have been commenced in
relation thereto.

 

23.11               Qualification of Financial Statements

 

The auditors of the Company issue any qualification in respect of the audited
consolidated financial statements of the Company for any of its Financial Years
where the circumstances to which such qualification relates have, or could
reasonably be expected to have, a Material Adverse Effect.

 

23.12               Ownership of the Obligors

 

An Obligor (other than the Company) is not or ceases to be a wholly-owned
Subsidiary of the Company.

 

54

--------------------------------------------------------------------------------


 

23.13               Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

23.14               Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

23.15               ERISA

 

It shall be determined by the Company, any Borrower, any Subsidiary, or the
actuary of any of the foregoing that the Funded Current Liability Percentage of
any Single Employee Plan is such that the Company, any Borrower or any
Subsidiary shall be required to make a Deficit Reduction Contribution for such
Plan with respect to any plan year.

 

23.16               Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

 

(a)                                   cancel the Total Commitments whereupon
they shall immediately be cancelled;

 

(b)                                  declare that all or part of the Loans,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be immediately due and payable, whereupon they shall
become immediately due and payable; and

 

(c)                                   declare that all or part of the Loans be
payable on demand, whereupon they shall immediately become payable on demand by
the Agent on the instructions of the Majority Lenders.

 

55

--------------------------------------------------------------------------------


 

SECTION 9

 

CHANGES TO PARTIES

 

24.                           CHANGES TO THE LENDERS

 

24.1                     Assignments and transfers by the Lenders

 

Subject to this Clause 24, a Lender (the “Existing Lender”) may:

 

(a)                                   assign any of its rights; or

 

(b)                                  transfer by novation any of its rights and
obligations,

 

to another bank or financial institution which is, in each case, a Professional
Market Party (the “New Lender”).

 

24.2                     Conditions of assignment or transfer

 

(a)                            The consent of the Company is required for an
assignment or transfer by an Existing Lender, unless the assignment or transfer
is to another Lender or an Affiliate of a Lender or an Event of Default is
continuing.

 

(b)                           The consent of the Company to an assignment or
transfer must not be unreasonably withheld or delayed.  The Company will be
deemed to have given its consent five Business Days after the Existing Lender
has requested it unless consent is expressly refused by the Company within that
time.

 

(c)                            The consent of the Company to an assignment or
transfer must not be withheld solely because the assignment or transfer may
result in an increase to the Mandatory Cost.

 

(d)                           An assignment will only be effective on:

 

(i)                                      receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender; and

 

(ii)                                   performance by the Agent of all “know
your customer” or other checks relating to any person that it is required to
carry out in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

(e)                            A transfer will only be effective if the
procedure set out in Clause 24.5 (Procedure for transfer) is complied with and
if such transfer is in respect of a Commitment of at least €5,000,000 or, if
less, the whole Commitment of the Existing Lender.

 

(f)                              Any assignment or transfer by an Existing
Lender to a New Lender may be in respect of that Existing Lender’s Facility A
Commitment and/or Facility B Commitment, in any proportion.

 

(g)                           If:

 

(i)                                      a Lender assigns or transfers any of
its rights or obligations under the Finance Documents or changes its Facility
Office; and

 

(ii)                                   as a result of circumstances existing at
the date the assignment, transfer or change occurs, an Obligor would be obliged
to make a payment to the New Lender or Lender

 

56

--------------------------------------------------------------------------------


 

acting through its new Facility Office under Clause 13 (Tax gross up and
indemnities) or Clause 14 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

(h)                           If any Existing Lender assigns its rights under
this Agreement a written instrument by which such rights are assigned must be
notified to any Borrower incorporated in France by bailiff (“huissier”) in
accordance with the provision of article 1690 of the French Civil Code at the
cost of the Existing Lender concerned.

 

24.3                     Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of US $1,500.

 

24.4                     Limitation of responsibility of Existing Lenders

 

(a)                            Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                      the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                   the financial condition of any Obligor;

 

(iii)                                the performance and observance by any
Obligor of its obligations under the Finance Documents or any other documents;
or

 

(iv)                               the accuracy of any statements (whether
written or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(b)                           Each New Lender confirms to the Existing Lender
and the other Finance Parties that it:

 

(i)                                      has made (and shall continue to make)
its own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)                                   will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(c)                            Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                      accept a re-transfer from a New Lender
of any of the rights and obligations assigned or transferred under this Clause
24; or

 

57

--------------------------------------------------------------------------------


 

(ii)                                   support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

24.5                     Procedure for transfer

 

(a)                            Subject to the conditions set out in Clause 24.2
(Conditions of assignment or transfer) a transfer is effected in accordance with
paragraph (c) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender.  The
Agent shall, subject to paragraph (b) below, as soon as reasonably practicable
after receipt by it of a duly completed Transfer Certificate appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Transfer Certificate.

 

(b)                           The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

 

(c)                            On the Transfer Date:

 

(i)                                      to the extent that in the Transfer
Certificate the Existing Lender seeks to transfer by novation its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);

 

(ii)                                   each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                                the Agent, the Arranger, the New Lender and
other Lenders shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Agent, the Arranger and
the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

 

(iv)                               the New Lender shall become a Party as a
“Lender”.

 

24.6                     Copy of Transfer Certificate to Company

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Company a copy of that Transfer Certificate.

 

24.7                     Disclosure of information

 

Any Lender may disclose to any of its Affiliates and any other person:

 

(a)                                   to (or through) whom that Lender assigns
or transfers (or may potentially assign or transfer) all or any of its rights
and obligations under this Agreement;

 

58

--------------------------------------------------------------------------------


 

(b)                                  with (or through) whom that Lender enters
into (or may potentially enter into) any sub-participation in relation to, or
any other transaction under which payments are to be made by reference to, this
Agreement or any Obligor; or

 

(c)                                   to whom, and to the extent that,
information is required to be disclosed by any applicable law or regulation,

 

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (a) and (b)
above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.  This Clause supersedes any previous agreement
relating to the confidentiality of this information.

 

24.8                     Professional Market Party

 

(a)                            Each Lender represents and warrants for the
benefit of each Dutch Borrower that it qualifies as, and will at all times be, a
Professional Market Party.

 

(b)                           Subject to paragraph (c) below, each Existing
Lender shall notify the Company and any Dutch Borrower promptly of any proposed
transfer or assignment, even in circumstances where the consent of the Company
is not required under Clause 24.2(a) above and the Existing Lender shall provide
each Dutch Borrower with information in respect of the proposed New Lender
reasonably required by that Dutch Borrower with a view to enabling that Dutch
Borrower to verify the Professional Market Party status of such proposed New
Lender at least five Business Days prior to the proposed Transfer Date or
assignment date pursuant to which the proposed New Lender would become a New
Lender under this Agreement.

 

(c)                            The Existing Lender shall not be required to
provide a Dutch Borrower with information where the Professional Market Party
status of a New Lender can be determined by a Dutch Borrower on the basis of the
New Lender’s entry in a public register (including on-line registers available
on the internet) of the Dutch Central Bank (“DCB”), or a public register of a
regulator of a country referred to in Clause 1.e.11 of the Dutch Banking Act
Exemption Regulation exercising supervision over the Professional Market Party
to the extent generally accessible via the internet.

 

25.                           CHANGES TO THE OBLIGORS

 

25.1                     Assignments and transfer by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

25.2                     Additional Borrowers

 

(a)                            Subject to compliance with the provisions of
paragraphs (c) and (d) of Clause 20.10 (“Know your customer” checks), the
Company may request that any of its wholly-owned Subsidiaries becomes an
Additional Borrower.  That Subsidiary shall become an Additional Borrower if:

 

(i)                                      in relation to any Subsidiary not
incorporated in England and Wales, France, The Netherlands, Germany or Canada,
all the Lenders approve the addition of that Subsidiary (such approval not to be
unreasonably withheld);

 

(ii)                                   the Company delivers to the Agent a duly
completed and executed Accession Letter;

 

59

--------------------------------------------------------------------------------


 

(iii)                                the Company confirms that no Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Borrower; and

 

(iv)                               the Agent has received all of the documents
and other evidence listed in Part II of Schedule 2 (Conditions precedent) in
relation to that Additional Borrower, each in form and substance satisfactory to
the Agent.

 

(b)                           The Agent shall notify the Company and the Lenders
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Part II of
Schedule 2 (Conditions precedent).

 

25.3                     Resignation of a Borrower

 

(a)                            The Company may request that a Borrower (other
than, if applicable, the Company) ceases to be a Borrower by delivering to the
Agent a Resignation Letter.

 

(b)                           The Agent shall accept a Resignation Letter and
notify the Company and the Lenders of its acceptance if:

 

(i)                                      no Default is continuing or would
result from the acceptance of the Resignation Letter (and the Company has
confirmed this is the case); and

 

(ii)                                   the Borrower is under no actual or
contingent obligations as a Borrower under any Finance Documents,

 

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

25.4                     Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the Company that the
Repeating Representations are true and correct in relation to the relevant
Subsidiary as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

60

--------------------------------------------------------------------------------


 

SECTION 10

 

THE FINANCE PARTIES

 

26.                           ROLE OF THE AGENT AND THE ARRANGER

 

26.1                     Appointment of the Agent

 

(a)                            Each other Finance Party appoints the Agent to
act as its agent under and in connection with the Finance Documents.

 

(b)                           Each other Finance Party authorises the Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

26.2                     Duties of the Agent

 

(a)                            The Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

(b)                           Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(c)                            If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the Finance
Parties.

 

(d)                           If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.

 

(e)                            The Agent’s duties under the Finance Documents
are solely mechanical and administrative in nature.

 

26.3                     Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

26.4                     No fiduciary duties

 

(a)                            Nothing in this Agreement constitutes the Agent
or the Arranger as a trustee or fiduciary of any other person.

 

(b)                           Neither the Agent nor the Arranger shall be bound
to account to any Lender for any sum or the profit element of any sum received
by it for its own account.

 

26.5                     Business with the Group

 

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

26.6                     Rights and discretions of the Agent

 

(a)                            The Agent may rely on:

 

(i)                                      any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

61

--------------------------------------------------------------------------------


 

(ii)                                   any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(b)                           The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                      no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 23.1 (Non-payment));

 

(ii)                                   any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised; and

 

(iii)                                any notice or request made by the Company
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(c)                            The Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.

 

(d)                           The Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(e)                            The Agent may disclose to any other Party any
information it reasonably believes it has received as agent under this
Agreement.

 

(f)                              Notwithstanding any other provision of any
Finance Document to the contrary, neither the Agent nor the Arranger is obliged
to do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.

 

26.7                     Majority Lenders’ instructions

 

(a)                            Unless a contrary indication appears in a Finance
Document, the Agent shall (i) exercise any right, power, authority or discretion
vested in it as Agent in accordance with any instructions given to it by the
Majority Lenders (or, if so instructed by the Majority Lenders, refrain from
exercising any right, power, authority or discretion vested in it as Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

 

(b)                           Unless a contrary indication appears in a Finance
Document, any instructions given by the Majority Lenders will be binding on all
the Finance Parties.

 

(c)                            The Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (or, if appropriate, the Lenders)
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.

 

(d)                           In the absence of instructions from the Majority
Lenders (or, if appropriate, the Lenders), the Agent may act (or refrain from
taking action) as it considers to be in the best interest of the Lenders.

 

(e)                            The Agent is not authorised to act on behalf of a
Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

62

--------------------------------------------------------------------------------


 

26.8                     Responsibility for documentation

 

Neither the Agent nor the Arranger:

 

(a)                                   is responsible for the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by the
Agent, the Arranger, an Obligor or any other person given in or in connection
with any Finance Document or the Information Package; or

 

(b)                                  is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

 

26.9                     Exclusion of liability

 

(a)                            Without limiting paragraph (b) below, the Agent
will not be liable for any action taken by it under or in connection with any
Finance Document, unless directly caused by its gross negligence or wilful
misconduct.

 

(b)                           No Party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this
Clause.

 

(c)                            The Agent will not be liable for any delay (or
any related consequences) in crediting an account with an amount required under
the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(d)                           Nothing in this Agreement shall oblige the Agent
or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

26.10               Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).

 

26.11               Resignation of the Agent

 

(a)                            The Agent may resign and (subject to reasonable
notice and to prior consultation with the Company) appoint one of its Affiliates
acting through an office in the United Kingdom as successor by giving notice to
the other Finance Parties and the Company.

 

63

--------------------------------------------------------------------------------


 

(b)                           Alternatively the Agent may resign by giving
notice to the other Finance Parties and the Company, in which case the Majority
Lenders (after consultation with the Company) may appoint a successor Agent.

 

(c)                            If the Majority Lenders have not appointed a
successor Agent in accordance with paragraph (b) above within 30 days after
notice of resignation was given, the Agent (after consultation with the Company)
may appoint a successor Agent (acting through an office in the United Kingdom.

 

(d)                           The retiring Agent shall, at its own cost, make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(e)                            The Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 

(f)                              Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this Clause 26. 
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(g)                           After consultation with the Company, the Majority
Lenders may, by notice to the Agent, require it to resign in accordance with
paragraph (b) above.  In this event, the Agent shall resign in accordance with
paragraph (b) above.

 

26.12               Confidentiality

 

(a)                            In acting as agent for the Finance Parties, the
Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

(b)                           If information is received by another division or
department of the Agent, it may be treated as confidential to that division or
department and the Agent shall not be deemed to have notice of it.

 

26.13               Relationship with the Lenders

 

(a)                            The Agent may treat each Lender as a Lender,
entitled to payments under this Agreement and acting through its Facility Office
unless it has received not less than five Business Days prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                           Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost in
accordance with Schedule 4 (Mandatory Cost Formulae).

 

26.14               Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                                   the financial condition, status and nature
of each member of the Group;

 

64

--------------------------------------------------------------------------------


 

(b)                                  the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

(c)                                   whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(d)                                  the adequacy, accuracy and/or completeness
of the Information Package and any other information provided by the Agent, any
Party or by any other person under or in connection with any Finance Document,
the transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document.

 

26.15               Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

26.16               Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

27.                           CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

(a)                            No provision of this Agreement will:

 

(i)                                      interfere with the right of any Finance
Party to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit;

 

(ii)                                   oblige any Finance Party to investigate
or claim any credit, relief, remission or repayment available to it or the
extent, order and manner of any claim; or

 

(iii)                                oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

(b)                           Notwithstanding any other provision of this
Agreement, the Parties hereby agree that each such Party (and each employee,
representative, or other agent of such Party) may disclose to any and all
persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such Party relating to such U.S. tax
treatment and U.S. tax structure.

 

65

--------------------------------------------------------------------------------


 

28.                           SHARING AMONG THE FINANCE PARTIES

 

28.1                     Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 29 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

(a)                                   the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery to the Agent;

 

(b)                                  the Agent shall determine whether the
receipt or recovery is in excess of the amount the Recovering Finance Party
would have been paid had the receipt or recovery been received or made by the
Agent and distributed in accordance with Clause 29 (Payment mechanics), without
taking account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(c)                                   the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 29.5 (Partial payments).

 

28.2                     Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 29.5 (Partial payments).

 

28.3                     Recovering Finance Party’s rights

 

(a)                            On a distribution by the Agent under Clause 28.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution.

 

(b)                           If and to the extent that the Recovering Finance
Party is not able to rely on its rights under paragraph (a) above, the relevant
Obligor shall be liable to the Recovering Finance Party for a debt equal to the
Sharing Payment which is immediately due and payable.

 

28.4                     Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                   each Finance Party which has received a
share of the relevant Sharing Payment pursuant to Clause 28.2 (Redistribution of
payments) shall, upon request of the Agent, pay to the Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b)                                  that Recovering Finance Party’s rights of
subrogation in respect of any reimbursement shall be cancelled and the relevant
Obligor will be liable to the reimbursing Finance Party for the amount so
reimbursed.

 

66

--------------------------------------------------------------------------------


 

28.5                     Exceptions

 

(a)                            This Clause 28 shall not apply to the extent that
the Recovering Finance Party would not, after making any payment pursuant to
this Clause, have a valid and enforceable claim against the relevant Obligor.

 

(b)                           A Recovering Finance Party is not obliged to share
with any other Finance Party any amount which the Recovering Finance Party has
received or recovered as a result of taking legal or arbitration proceedings,
if:

 

(i)                                      it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                   that other Finance Party had an
opportunity to participate in those legal or arbitration proceedings but did not
do so as soon as reasonably practicable having received notice and did not take
separate legal or arbitration proceedings.

 

67

--------------------------------------------------------------------------------


 

SECTION 11

 

ADMINISTRATION

 

29.                           PAYMENT MECHANICS

 

29.1                     Payments to the Agent

 

(a)                            On each date on which an Obligor or a Lender is
required to make a payment under a Finance Document, that Obligor or Lender
shall make the same available to the Agent (unless a contrary indication appears
in a Finance Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(b)                           Payment shall be made to such account in the
principal financial centre of the country of that currency (or, in relation to
euro, in the principal financial centre in a Participating Member State or
London) with such bank as the Agent specifies.

 

29.2                     Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 29.3 (Distributions to an Obligor) and Clause 29.4
(Clawback), be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency.

 

29.3                     Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 30
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

29.4                     Clawback

 

(a)                            Where a sum is to be paid to the Agent under the
Finance Documents for another Party, the Agent is not obliged to pay that sum to
that other Party (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum.

 

(b)                           If the Agent pays an amount to another Party and
it proves to be the case that the Agent had not actually received that amount,
then the Party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Agent shall on demand refund the same to the Agent
together with interest on that amount from the date of payment to the date of
receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

29.5                     Partial payments

 

(a)                            If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:

 

(i)                                      first, in or towards payment pro rata
of any unpaid fees, costs and expenses of the Agent or the Arranger under the
Finance Documents;

 

68

--------------------------------------------------------------------------------


 

(ii)                                   secondly, in or towards payment pro rata
of any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                                thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement; and

 

(iv)                               fourthly, in or towards payment pro rata of
any other sum due but unpaid under the Finance Documents.

 

(b)                           The Agent shall, if so directed by all the
Lenders, vary the order set out in paragraphs (a)(ii) to (iv) above.

 

(c)                            Paragraphs (a) and (b) above will override any
appropriation made by an Obligor.

 

29.6                     No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

29.7                     Business Days

 

(a)                            Any payment which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                           During any extension of the due date for payment
of any principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date.

 

29.8                     Currency of account

 

(a)                            Subject to paragraphs (b) to (e) below, the Base
Currency is the currency of account and payment for any sum due from an Obligor
under any Finance Document.

 

(b)                           A repayment of a Loan or Unpaid Sum or a part of a
Loan or Unpaid Sum shall be made in the currency in which that Loan or Unpaid
Sum is denominated on its due date.

 

(c)                            Each payment of interest shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(d)                           Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                            Any amount expressed to be payable in a currency
other than the Base Currency shall be paid in that other currency.

 

29.9                     Change of currency

 

(a)                            Unless otherwise prohibited by law, if more than
one currency or currency unit are at the same time recognised by the central
bank of any country as the lawful currency of that country, then:

 

(i)                                      any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Agent (after consultation with the Company);
and

 

69

--------------------------------------------------------------------------------


 

(ii)                                   any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Agent (acting reasonably).

 

(b)                           If a change in any currency of a country occurs,
this Agreement will, to the extent the Agent (acting reasonably and after
consultation with the Company) specifies to be necessary, be amended to comply
with any generally accepted conventions and market practice in the Relevant
Interbank Market and otherwise to reflect the change in currency.

 

30.                           SET-OFF

 

Without prejudice to their rights at law, at any time while an Event of Default
has occurred and is continuing, a Finance Party may set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation.  If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

31.                           NOTICES

 

31.1                     Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

31.2                     Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)                                   in the case of the Company, that
identified with its name below;

 

(b)                                  in the case of each Lender or any other
Original Obligor, that notified in writing to the Agent on or prior to the date
on which it becomes a Party; and

 

(c)                                   in the case of the Agent, that identified
with its name below,

 

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

31.3                     Delivery

 

(a)                            Any communication or document made or delivered
by one person to another under or in connection with the Finance Documents will
only be effective:

 

(i)                                      if by way of fax, when received in
legible form; or

 

(ii)                                   if by way of letter, when it has been
left at the relevant address or five Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address,

 

70

--------------------------------------------------------------------------------


 

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.

 

(b)                           Any communication or document to be made or
delivered to the Agent will be effective only when actually received by the
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s signature below (or any
substitute department or officer as the Agent shall specify for this purpose).

 

(c)                            All notices from or to an Obligor shall be sent
through the Agent.

 

(d)                           Any communication or document made or delivered to
the Company in accordance with this Clause will be deemed to have been made or
delivered to each of the Obligors.

 

31.4                     Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 31.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

31.5                     Electronic communication

 

(a)                            Any communication to be made between the Agent
and a Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent and the relevant Lender:

 

(i)                                      agree that, unless and until notified
to the contrary, this is to be an accepted form of communication;

 

(ii)                                   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                                notify each other of any change to their
address or any other such information supplied by them.

 

(b)                           Any electronic communication made between the
Agent and a Lender will be effective only when actually received in readable
form and in the case of any electronic communication made by a Lender to the
Agent only if it is addressed in such a manner as the Agent shall specify for
this purpose.

 

31.6                     English language

 

(a)                            Any notice given under or in connection with any
Finance Document must be in English.

 

(b)                           All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                      in English; or

 

(ii)                                   if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

71

--------------------------------------------------------------------------------


 

32.                           CALCULATIONS AND CERTIFICATES

 

32.1                     Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

32.2                     Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

32.3                     Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

33.                           PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

34.                           REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

35.                           AMENDMENTS AND WAIVERS

 

35.1                     Required consents

 

(a)                            Subject to Clause 35.2 (Exceptions) any term of
the Finance Documents may be amended or waived only with the consent of the
Majority Lenders and the Obligors and any such amendment or waiver will be
binding on all Parties.

 

(b)                           The Agent may effect, on behalf of any Finance
Party, any amendment or waiver permitted by this Clause.

 

35.2                     Exceptions

 

(a)                            An amendment or waiver that has the effect of
changing or which relates to:

 

(i)                                      the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                   an extension to the date of payment of
any amount under the Finance Documents;

 

(iii)                                a reduction in the Margin or a reduction in
the amount of any payment of principal, interest, fees or commission payable
(other than where paragraph (c) below applies);

 

72

--------------------------------------------------------------------------------


(iv)                               an increase in or an extension of any
Commitment.

 

(v)                                  a change to the Borrowers or to the Company
as guarantor other than in accordance with Clause 25 (Changes to the Obligors);

 

(vi)                               Clause 18 (Guarantee and indemnity);

 

(vii)                            any provision which expressly requires the
consent of all the Lenders; or

 

(viii)                         Clause 2.2 (Finance Parties’ rights and
obligations), Clause 24 (Changes to the Lenders), Clause 28 (Sharing among the
Finance Parties) or this Clause 35,

 

shall not be made without the prior consent of all the Lenders.

 

(b)                           An amendment or waiver which relates to the rights
or obligations of the Agent or the Arranger may not be effected without the
consent of the Agent or the Arranger.

 

(c)                            An amendment or waiver that has the effect of
changing or which relates to:

 

(i)                                      the “Margin” in relation to Facility A
or, as the case may be, Facility B; or

 

(ii)                                   Clause 12.1 (Commitment fee) as it
relates to Facility A, or as the case may be, Facility B;

 

shall not be made without the prior consent of all the Facility A Lenders or all
the Facility B Lenders as appropriate.

 

36.                           COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

37.                           WAIVER OF CONSEQUENTIAL DAMAGES

 

In no event shall any Finance Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages and the Company hereby
waives, releases and agrees (for itself and on behalf of its Subsidiaries) not
to sue upon any such claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favour.

 

73

--------------------------------------------------------------------------------


 

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

 

38.                           GOVERNING LAW

 

This Agreement is governed by English law.

 

39.                           ENFORCEMENT

 

39.1                     Jurisdiction

 

(a)                            The courts of England have exclusive jurisdiction
to settle any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement) (a “Dispute”).

 

(b)                           The Parties agree that the courts of England are
the most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.

 

(c)                            This Clause 39.1 is for the benefit of the
Finance Parties only.  As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction. 
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

39.2                     Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

(a)                                   irrevocably appoints Aon Finance Limited
of 8 Devonshire Square, London EC2M 4PL, Attention: Aon Law Division as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document; and

 

(b)                                  agrees that failure by a process agent to
notify the relevant Obligor of the process will not invalidate the proceedings
concerned.

 

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

74

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE ORIGINAL PARTIES

 

PART I

 

THE ORIGINAL BORROWERS

 

Name of Original Borrower

 

Jurisdiction of
Incorporation

 

Registration number (or
equivalent, if any)

 

 

 

 

 

AON FINANCE LIMITED

 

England and Wales

 

000777539

 

 

 

 

 

AON LIMITED

 

England and Wales

 

00210725

 

 

 

 

 

AON FRANCE S.A.

 

France

 

682019377 RCS NANTERRE

 

 

 

 

 

AON HOLDINGS B.V.

 

The Netherlands

 

24191863

 

 

 

 

 

AON JAUCH & HÜBENER HOLDINGS GMBH

 

Germany

 

AG Hamburg, HRB 54969

 

 

 

 

 

AON FINANCE N.S.1, ULC

 

Canada
(Nova Scotia)

 

3092079

 

75

--------------------------------------------------------------------------------


 

PART II

 

THE ORIGINAL LENDERS

 

Name of Original Lender

 

Facility A
Commitment

 

Facility B
Commitment

 

 

 

(€)

 

(€)

 

 

 

 

 

 

 

Citibank International plc

 

37,083,333.34

 

37,083,333.34

 

 

 

 

 

 

 

ING Bank N.V.

 

37,083,333.33

 

37,083,333.33

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

37,083,333.33

 

37,083,333.33

 

 

 

 

 

 

 

Australia and New Zealand Banking Group Limited

 

24,000,000

 

24,000,000

 

 

 

 

 

 

 

Barclays Bank PLC

 

24,000,000

 

24,000,000

 

 

 

 

 

 

 

CALYON

 

24,000,000

 

24,000,000

 

 

 

 

 

 

 

National Australia Bank Limited A.B.N. 12 004 044 937

 

24,000,000

 

24,000,000

 

 

 

 

 

 

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

24,000,000

 

24,000,000

 

 

 

 

 

 

 

Banca di Roma S.p.A. London Branch

 

12,500,000

 

12,500,000

 

 

 

 

 

 

 

Banco Santander Central Hispano

 

12,500,000

 

12,500,000

 

 

 

 

 

 

 

Commerzbank Aktiengesellschaft, London Branch

 

12,500,000

 

12,500,000

 

 

 

 

 

 

 

JP Morgan Chase Bank N.A.

 

12,500,000

 

12,500,000

 

 

 

 

 

 

 

Natexis Banques Populaires

 

12,500,000

 

12,500,000

 

 

 

 

 

 

 

RBC Finance B.V.

 

12,500,000

 

12,500,000

 

 

 

 

 

 

 

Standard Chartered Bank

 

12,500,000

 

12,500,000

 

 

 

 

 

 

 

The Bank of New York

 

6,250,000

 

6,250,000

 

 

 

 

 

 

 

 

 

325,000,000

 

325,000,000

 

 

76

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

PART I

 

CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1.                                 Original Obligors

 

(a)                            A copy of the constitutional documents of each
Original Obligor, an extract from the Dutch trade register (handelsregister)
relating to the Dutch Borrower and an excerpt from the commercial register
(dated no earlier than 10 days prior to the date of this Agreement) relating to
the German Borrower.

 

(b)                           A copy of a resolution of the board of directors,
the supervisory board of directors, or the general meeting of its shareholders,
or equivalent corporate authority documentation as appropriate, of each Original
Obligor or, in the case of the Company, a certificate of an authorised signatory
of the Company setting out the terms of a resolution of the board of Directors:

 

(i)                                      approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

(ii)                                   authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                                authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

(c)                            A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above.

 

(d)                           A certificate of the Company dated no earlier than
the date of this Agreement (signed by an officer) confirming:

 

(i)                                      that borrowing or guaranteeing, as
appropriate, the Total Commitments would not cause any borrowing, guaranteeing
or similar limit binding on any Original Obligor to be exceeded;

 

(ii)                                   the representations made by the Company
in the Agreement are true and accurate;

 

(iii)                                that since 31 December 2003, no event
(excluding the effect of any Disclosed Claims) has occurred which has had, or
could be reasonably expected to have a Material Adverse Effect;

 

(iv)                               that no litigation, arbitration,
investigation or administrative proceedings of or before any court or agency
have been started or, to the knowledge of the Company’s officers, been
threatened against it or any of its Subsidiaries which, in each case, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, except for the Disclosed Claims;

 

77

--------------------------------------------------------------------------------


 

(v)                                  that there is no subsisting unsatisfied
judgement or award in an amount exceeding US $25,000,000 given against the
Company of any of its Subsidiaries by any court, arbitrator, or other body; and

 

(vi)                               the Debt Rating Level as at that date.

 

(e)                            A certificate of an authorised signatory of the
relevant Original Obligor certifying that each copy document relating to it
specified in this Part 1 of Schedule 2 is correct, complete and in full force
and effect as at a date no earlier than the date of this Agreement.

 

(f)                              In respect of the Dutch Borrower, a copy of the
positive unconditional advice of any works council (ondernemingsraad) that under
the Works Council Act (Wet op de ondernemingsraden) has the right to give advice
in relation to the entry into and performance of this Agreement, or confirmation
that no such advice is required.

 

2.                                 Legal opinions

 

(a)                            Legal opinions of Linklaters, legal advisers to
the Arranger and the Agent in England, France, Germany and The Netherlands
(excluding capacity and authority);

 

(b)                           A legal opinion of Cox Hanson O’Reilly Matheson,
legal advisers to the Arranger and the Agent in the Canadian province of Nova
Scotia;

 

(c)                            Legal opinions of in house counsel of the Group
in France, Germany, the Netherlands, the State of Illinois and, as to matters of
the General Corporation Law, the State of Delaware, in each case in respect of
capacity and authority; and

 

(d)                           A legal opinion of Sidley Austin Brown & Wood LLP,
legal advisers to the Group in the US and Stewart McKelvey Stirling Scales,
legal advisers to the Group in the Canadian province of Nova Scotia,

 

in each case substantially in the form distributed to the Original Lenders prior
to signing this Agreement.

 

3.                                 Other documents and evidence

 

(a)                            Evidence that any process agent referred to in
Clause 39.2 (Service of process),  if not an Original Obligor, has accepted its
appointment.

 

(b)                           A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable (if it has notified the Company accordingly prior to the date of this
Agreement) in connection with the entry into and performance of the transactions
contemplated by any Finance Document or for the validity and enforceability of
any Finance Document.

 

(c)                            The Original Financial Statements of each
Original Obligor (other than in respect of Aon Finance N.S.1, ULC).

 

(d)                           Evidence that each Fee Letter has been duly
executed by the parties to it.

 

78

--------------------------------------------------------------------------------


 

(e)                            Evidence that the fees, costs and expenses then
due from the Company pursuant to Clause 12 (Fees) or, if earlier within 10 days
of the date of this Agreement and Clause 17 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

 

(f)                              Evidence that the €250,000,000 revolving credit
facility provided pursuant to the credit agreement dated 24 September 2001 (as
amended) has been (or will be on the first Utilisation Date) cancelled and
prepaid in full.

 

(g)                           Evidence of the successful (being a minimum amount
of $600,000,000) syndication of the US facilities provided to the Company and
certain Subsidiaries pursuant to a credit agreement dated on or around 3
February 2005.

 

(h)                           The original letter relating to the effective
global rate (taux effectif global) in the form of the letter at schedule 10
(Form of TEG letter) and countersigned on behalf of the French Borrower.

 

79

--------------------------------------------------------------------------------


 

PART II



CONDITIONS PRECEDENT REQUIRED TO BE

 

DELIVERED BY AN ADDITIONAL BORROWER

 

1.                                 An Accession Letter, duly executed by the
Additional Borrower and the Company.

 

2.                                 A copy of the constitutional documents of the
Additional Borrower.

 

3.                                 A copy of a resolution of the board of
directors, supervisory board of shareholders’ meeting or equivalent corporate
authority documentation as applicable, of the Additional Borrower:

 

(i)                                      approving the terms of, and the
transactions contemplated by, the Accession Letter and the Finance Documents and
resolving that it execute the Accession Letter;

 

(ii)                                   authorising a specified person or persons
to execute the Accession Letter on its behalf; and

 

(iii)                                authorising a specified person or persons,
on its behalf, to sign and/or despatch all other documents and notices
(including any Utilisation Request) to be signed and/or despatched by it under
or in connection with the Finance Documents.

 

4.                                 A specimen of the signature of each person
authorised by the resolution referred to in paragraph 3 above.

 

5.                                 A certificate of the Additional Borrower
(signed by a director) confirming that borrowing the Total Commitments would not
cause any borrowing or similar limit binding on it to be exceeded.

 

6.                                 A certificate of an authorised signatory of
the Additional Borrower certifying that each copy document listed in this Part
II of Schedule 2 is correct, complete and in full force and effect as at a date
no earlier than the date of the Accession Letter.

 

7.                                 A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.

 

8.                                 If available, the latest audited financial
statements of the Additional Borrower.

 

9.                                 A legal opinion of Linklaters, legal advisers
to the Arranger and the Agent in England.

 

10.                           If the Additional Borrower is incorporated in a
jurisdiction other than England and Wales, a legal opinion of the legal advisers
to the Arranger and the Agent in the jurisdiction in which the Additional
Borrower is incorporated.

 

11.                           Legal opinions of in house counsel of the Group in
France, Germany and the Netherlands in respect of due execution by any French
Borrower, German Borrower or Dutch Borrower.

 

12.                           If the proposed Additional Borrower is
incorporated in a jurisdiction other than England and Wales, evidence that the
process agent specified in Clause 39.2 (Service of process), if not an Obligor,
has accepted its appointment in relation to the proposed Additional Borrower.

 

80

--------------------------------------------------------------------------------


 

13.                           If the proposed Additional Borrower is a Dutch
Borrower, a copy of the positive unconditional advice of any works council
(ondernemingsraad) that under the Works Council Act (Wet op de
ondernemingsraden) has the right to give advice in relation to the entry into
and performance of the Finance Documents.

 

81

--------------------------------------------------------------------------------


 

SCHEDULE 3



UTILISATION REQUEST

 

From:                  [Name of relevant Borrower] (as Borrower)

 

To:          Citibank International plc (as Agent)

 

Dated:

 

Dear Sirs

 

Aon Corporation - €650,000,000 Facility Agreement
dated [             ] February 2005 (the “Agreement”)

 

1.

 

We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

 

 

2.

 

We wish to borrow a Loan on the following terms:

 

 

 

 

 

Proposed Utilisation Date:

[                      ] or, if that is not a Business Day,
the next Business Day)

 

 

 

 

 

 

Facility to be utilised:

[Facility A] [Facility B]

 

 

 

 

 

 

Currency of Loan:

[                      ]

 

 

 

 

 

 

Amount:

[                      ] or, if less, the Available Facility

 

 

 

 

 

 

Interest Period:

[1 week, 1, 2, 3 or 6 months]

 

 

 

 

3.

 

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

 

 

4.

 

The proceeds of this Loan should be credited to [account].

 

 

 

5.

 

This Utilisation Request is irrevocable.

 

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

 

 

authorised signatory for

 

 

[name of relevant Borrower]

 

 

82

--------------------------------------------------------------------------------


 

SCHEDULE 4



MANDATORY COST FORMULAE

 

1.                                 The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                 On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Agent. This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

 

4.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

 

(a)                               in relation to a sterling Loan:

 

AB + C(B - D) + Ex0.01

 per cent. per annum

100 - (A + C)

 

(b)                              in relation to a Loan in any currency other
than sterling:

 

Ex0.01

 per cent. per annum.

300

 

Where:

 

A                                            is the percentage of Eligible
Liabilities (assuming these to be in excess of any stated minimum) which that
Lender is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

B                                              is the percentage rate of
interest (excluding the Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in paragraph (a) of Clause
9.3 (Default interest)) payable for the relevant Interest Period on the Loan.

 

C                                              is the percentage (if any) of
Eligible Liabilities which that Lender is required from time to time to maintain
as interest bearing Special Deposits with the Bank of England.

 

D                                             is the percentage rate per annum
payable by the Bank of England to the Agent on interest bearing Special
Deposits.

 

83

--------------------------------------------------------------------------------


 

E                                               is designed to compensate
Lenders for amounts payable under the Fees Rules and is calculated by the Agent
as being the average of the most recent rates of charge supplied by the
Reference Banks to the Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.

 

5.                                 For the purposes of this Schedule:

 

(a)                               “Eligible Liabilities” and “Special Deposits”
have the meanings given to them from time to time under or pursuant to the Bank
of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                              “Fees Rules” means the rules on periodic fees
contained in the FSA Supervision Manual or such other law or regulation as may
be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                               “Fee Tariffs” means the fee tariffs specified
in the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate); and

 

(d)                              “Tariff Base” has the meaning given to it in,
and will be calculated in accordance with, the Fees Rules.

 

6.                                 In application of the above formulae, A, B, C
and D will be included in the formulae as percentages (i.e. 5 per cent will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                 If requested by the Agent, each Reference
Bank shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8.                                 Each Lender shall supply any information
required by the Agent for the purpose of calculating its Additional Cost Rate. 
In particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

 

(a)                               the jurisdiction of its Facility Office; and

 

(b)                              any other information that the Agent may
reasonably require for such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.                                 The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Reference Bank for the
purpose of E above shall be determined by the Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Agent to the contrary, each Lender’s obligations in
relation to cash

 

84

--------------------------------------------------------------------------------


 

ratio deposits and Special Deposits are the same as those of a typical bank from
its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10.                           The Agent shall have no liability to any person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                           The Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.                           Any determination by the Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.

 

13.                           The Agent may from time to time, after
consultation with the Company and the Lenders, determine and notify to all
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

 

85

--------------------------------------------------------------------------------


 

SCHEDULE 5



FORM OF TRANSFER CERTIFICATE

 

To:          Citibank International plc (as Agent)

 

From:      [             ] (the “Existing Lender”) and [             ] (the “New
Lender”)

 

Dated:

 

Aon Corporation - €650,000,000 Facility Agreement
dated [            ] February 2005 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is a Transfer
Certificate. Terms defined in the Agreement have the same meaning in this
Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2.                                 We refer to Clause 24.5 (Procedure for
transfer):

 

(a)                               The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule in accordance with Clause 24.5 (Procedure for transfer).

 

(b)                              The proposed Transfer Date is
[                  ].

 

(c)                               The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of Clause
31.2 (Addresses) are set out in the Schedule.

 

3.                                 The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 24.4 (Limitation of responsibility of Existing Lenders).

 

4.                                 This Transfer Certificate may be executed in
any number of counterparts and this has the same effect as if the signatures on
the counterparts were on a single copy of this Transfer Certificate.

 

5.                                 This Transfer Certificate is governed by
English law.

 

6.                                 The New Lender represents and warrants for
the benefit of each Dutch Borrower that it qualifies as a Professional Market
Party.

 

86

--------------------------------------------------------------------------------


 

THE SCHEDULE



Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments.]

 

[Existing Lender]

[New Lender ]

 

 

By:

By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [                        ].

 

Citibank International plc

 

By:

 

87

--------------------------------------------------------------------------------


 

SCHEDULE 6



FORM OF ACCESSION LETTER

 

To:          Citibank International plc (as Agent)

 

From:      [Subsidiary] and Aon Corporation

 

Dated:

 

Dear Sirs

 

Aon Corporation - €650,000,000 Facility Agreement
dated [             ] February 2005 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is an
Accession Letter. Terms defined in the Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

 

2.                                 [Subsidiary] agrees to become an Additional
Borrower and to be bound by the terms of the Agreement as an Additional Borrower
pursuant to Clause 25.2 (Additional Borrowers) of the Agreement.  [Subsidiary]
is a company duly incorporated under the laws of [name of relevant
jurisdiction].

 

3.                                 [Subsidiary’s] administrative details are as
follows:

 

Address:

 

Fax No:

 

Attention:

 

4.                                 No Default is continuing or would occur as a
result of [Subsidiary] becoming an Additional Borrower.

 

5.                                 This Accession Letter is governed by English
law.

 

 

Aon Corporation         [Subsidiary]

 

88

--------------------------------------------------------------------------------


 

SCHEDULE 7



FORM OF RESIGNATION LETTER

 

To:          Citibank International plc (as Agent)

 

From:      [resigning Borrower] and Aon Corporation

 

Dated:

 

Dear Sirs

 

Aon Corporation - €650,000,000 Facility Agreement
dated [             ] February 2005 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is a
Resignation Letter. Terms defined in the Agreement have the same meaning in this
Resignation Letter unless given a different meaning in this Resignation Letter.

 

2.                                 Pursuant to Clause 25.3 (Resignation of a
Borrower), we request that [resigning Borrower] be released from its obligations
as a Borrower under the Agreement.

 

3.                                 We confirm that:

 

(a)                               no Default is continuing or would result from
the acceptance of this request; and

 

(b)                              the provisions of Clause 25.3 (Resignation of a
Borrower) are otherwise complied with.

 

4.                                 This Resignation Letter is governed by
English law.

 

 

Aon Corporation

[Subsidiary ]

 

 

 

 

By:

By:

 

89

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

FORM OF COMPLIANCE CERTIFICATE

 

To:          Citibank International plc (as Agent)

 

From:      Aon Corporation

 

Dated:

 

Dear Sirs

 

Aon Corporation - €650,000,000 Facility Agreement
dated [             ] February 2005 (the “Agreement”)

 

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

 

1.                                 [We confirm that no Default is continuing.]*

 

2.                                 We confirm that:

 

(a)                               as at [                      ] Net Worth was
[                    ]

 

(b)                              the ratio of EBITDA to Consolidated Interest
Expense for the Relevant Period ended on [                    ] was
[                    ] to 1

 

(c)                               as at [                    ] the ratio of
Borrowings to EBITDA for the Relevant Period ended on [                    ] was
[                    ] to 1.

 

Signed:

 

 

 

[Chief Financial Officer][Vice-president]

[Controller] of Aon Corporation

 

--------------------------------------------------------------------------------

*insert applicable certification language

 

We have reviewed the Agreement and audited consolidated financial statements of
Aon Corporation for the year ended [                    ].

 

On the basis of that review and audit, nothing has come to our attention which
would require any modification to the confirmations in paragraph 3 of the above
Compliance Certificate [or which we know to be a continuing Default].

 

--------------------------------------------------------------------------------

*                                         If this statement cannot be made, the
certificate should identify any Default that is continuing and the steps, if
any, being taken to remedy it.

 

90

--------------------------------------------------------------------------------


 

 

 

for and on behalf of

name of auditors of Aon Corporation

 

91

--------------------------------------------------------------------------------


 

SCHEDULE 9



TIMETABLES

 

“D -   “ refers to the number of Business Days before the relevant Utilisation
Date/the first day of the relevant Interest Period.

 

 

 

Loans in euro

 

Loans in
sterling

 

Loans in other
currencies

Request for approval as an Optional Currency, if required (Clause 4.3
(Conditions relating to Optional Currencies))

 

—

 

—

 

D - 5
10:00 a.m.

 

 

 

 

 

 

 

Agent notifies the Lenders of the request (Clause 4.3 (Conditions relating to
Optional Currencies))

 

—

 

—

 

D - 5
3:00 p.m.

 

 

 

 

 

 

 

Responses by Lenders to the request (Clause 4.3 (Conditions relating to Optional
Currencies))

 

—

 

—

 

D - 4
1:00 p.m.

 

 

 

 

 

 

 

Agent notifies the Company if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)

 

—

 

—

 

D - 4
5:00 p.m.

 

 

 

 

 

 

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

 

D - 3
10:00 a.m.

 

D - 1
10:00 a.m.

 

D - 3
10:00 a.m.

 

 

 

 

 

 

 

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders’  participation)

 

D - 3
11:00 a.m.

 

D - 1
11:00 a.m.

 

D - 3
11:00 a.m.

 

 

 

 

 

 

 

LIBOR or EURIBOR is fixed

 

Quotation Day as of 11:00
a.m. (Brussels time)

 

Quotation
Day as of
11:00 a.m.

 

Quotation Day as of
11:00 a.m.

 

 

 

 

 

 

 

Agent receives a notification from a Lender under Clause 6.2 (Unavailability of
a currency)

 

—

 

Quotation
Day as of
3:00 p.m.

 

Quotation Day as of
3:00 p.m.

 

 

 

 

 

 

 

Agent gives notice in accordance with Clause 6.2 (Unavailability of a currency)

 

—

 

Quotation
Day as of
5:00 p.m.

 

Quotation Day as of
5:00 p.m.

 

92

--------------------------------------------------------------------------------


 

SCHEDULE 10



FORM OF TEG LETTER

 

To:                                                      Aon France S.A.

 

From:                                          Citibank International plc (as
Agent)

 

Dated:                                     [                   ] February 2005

 

Dear Sirs

 

Aon France S.A.  – Aon Corporation -  €650,000,000 Facility Agreement
dated [       ] February 2005 (the “Agreement”)

 

1.                                 We refer to the Agreement.

 

2.                                 Terms defined in the Agreement shall bear the
same meaning in this letter unless otherwise defined in this letter. References
to Clauses in this letter are references to Clauses in the Agreement.

 

3.                                 We confirm that:

 

(a)                            this is the letter referred to in Clause 10.3
(Taux Effectif Global) of the Agreement;

 

(b)                           you acknowledge that, due to the fact that
interest payable under the Agreement is to be calculated on a floating rate
basis by references to LIBOR or EURIBOR for Interest Periods selected by a
Borrower, it is not possible to compute the effective global rate (“taux
effectif global”) for the lifetime of the Facilities; and

 

(c)                            in order to comply with the provisions of
Articles L313-1 and L313-2 of the French “Code de la Consommation”, and only as
an indication based on the assumptions described below, an example of
calculation of the effective global rate can be given as follows:

 

(i)                                      for an Interest Period of three months
and at € EURIBOR rate of [  ]% per annum, a rate for the Facilities (taux de
période) of [  ]%;

 

(ii)                                   for an Interest Period of six months and
at £ LIBOR rate of [  ]% per annum, a rate for the Facilities (taux de période)
of [  ]%

 

The above rates are given on an indicative basis and on the basis (a) that
drawdown for the full amount of the Facilities will be made on [  ] February
2005, (b) that the EURIBOR/LIBOR rate, expressed as an annual rate, is as fixed
on [date] February 2005 and (c) that repayments occur at contractual maturity
and not earlier and (d) that the Debt Rating Level of the Company is Level [•]. 
Such rates shall not be binding on the Arranger, the Agent or a Lender.

 

We should be grateful if you would confirm your acceptance of the terms of this
letter by signing and returning to us the enclosed copy.

 

93

--------------------------------------------------------------------------------


 

This letter is designated a Finance Document.

 

Yours faithfully

 

 

 

Citibank International plc (as Agent)

 

We agree to the above.

 

 

 

AON France S.A.

 

94

--------------------------------------------------------------------------------


 

SCHEDULE 11



MATERIAL SUBSIDIARIES

 

 

Aon Risk Services Americas

 

Aon Risk Services International

 

Aon Re International

 

Aon Consulting Worldwide

 

Combined Insurance Company of America

 

Virginia Surety Company

 

Aon Re Americas

 

Aon Limited

 

Aon Holdings B.V.

 

Aon Holdings International B.V.

 

Aon Holdings UK Limited

 

Aon UK Holdings Intermediaries Limited

 

Aon Finance Limited

 

95

--------------------------------------------------------------------------------


 

The Company

 

Aon Corporation

 

Address:

Aon Center

 

200 East Randolph Street

 

4th Floor

 

Chicago

 

Illinois 60601

 

USA

 

 

Fax:

001 312 381 6060

 

 

Attention:

Ron Buetow / Diane Aigotti

 

By:

/s/ Diane Aigotti

 

 

Diane Aigotti

 

 

The Original Borrowers

 

Aon Finance Limited

 

By:

/s/ John Lawrence Hill

 

 

John Lawrence Hill

 

 

Aon Limited

 

By:

/s/ Francis Nigel Marjoribanks

 

 

Francis Nigel Marjoribanks

 

 

Aon France S.A.

 

By:

/s/ Eric Bocquet

 

 

Eric Bocquet

 

 

Aon Holdings B.V.

 

By:

/s/ L J Langenberg

 

 

L J Langenberg

 

 

Aon Jauch & Hübener Holdings GmbH

 

By:

/s/ Dankworth von Schultzendorff

 

/s/

Ralph P. Liebke

 

 

Dr. Dankworth von Schultzendorff

 

 

Ralph P. Liebke

 

96

--------------------------------------------------------------------------------


 

Aon Finance N.S1., ULC

 

By:

/s/

Diane Aigotti

 

 

 

 

 

 

Diane Aigotti

 

 

 

 

 

 

The Arranger

 

Citigroup Global Markets Limited

 

By:

/s/

Kim W. McNamara

 

 

 

Kim W. McNamara

 

 

 

ING Bank N.V.

 

By:

/s/

R. H. J. Van Kesteren

 

/s/

K. Radstake

 

 

 

R. H. J. Van Kesteren

 

 

K. Radstake

 

 

 

The Royal Bank of Scotland plc

 

By:

/s/

John Hare

 

 

 

 

 

 

John Hare

 

 

 

 

 

 

The Original Lenders

 

Citibank International plc

 

By:

/s/

Kim W. McNamara

 

 

 

 

 

 

Kim W. McNamara

 

 

 

 

 

 

Citigroup Global Market Deutschland AG & Co (Facility Office for the purpose of
German Borrowers pursuant to Clause 5.5 (Designated Entities))

 

By:

/s/

Stephan M. Schröter

 

 

 

 

 

 

Stephan M. Schröter, Managing Director

 

 

 

 

 

 

Citibank, N.A. (Facility Office for the purpose of Canadian Borrowers pursuant
to Clause 5.5 (Designated Entities))

 

By:

/s/

Sheryl Holmes

 

 

 

 

 

 

Sheryl Holmes, Director

 

 

 

 

 

 

97

--------------------------------------------------------------------------------


 

ING Bank N.V.

 

By:

/s/

R. H. J. Van Kesteren

 

/s/

K. Radstake

 

 

 

R. H. J. Van Kesteren

 

 

K. Radstake

 

 

 

The Royal Bank of Scotland plc

 

By:

/s/

Andrew McMillan

 

 

 

 

 

 

Andrew McMillan

 

 

 

 

 

 

Australia and New Zealand Banking Group Limited

 

By:

/s/

Kim W. McNamara

 

 

 

 

 

 

Kim W. McNamara

 

 

 

 

 

 

Barclays Bank PLC

 

By:

/s/

J. Ritchie

 

 

 

 

 

 

J. Ritchie

 

 

 

 

 

 

CALYON

 

By:

/s/

Antoine Le Sourd

 

/s/

Michel Goudard

 

 

 

Antoine Le Sourd, Senior Banker

 

 

Michel Goudard, Account Manager

 

 

 

National Australia Bank Limited A.B.N. 12 004 044 937

 

By:

/s/

Graham Bull

 

 

 

 

 

 

Graham Bull

 

 

 

 

 

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

By:

/s/

Robin Bargmann

 

/s/

Haijo Dijkstra

 

 

 

Robin Bargmann

 

 

Haijo Dijkstra

 

 

 

Banca di Roma S.p.A. London Branch

 

By:

/s/

Kim W. McNamara

 

 

 

 

 

 

Kim W. McNamara

 

 

 

 

 

98

--------------------------------------------------------------------------------


 

Banco Santander Central Hispano

 

By:

/s/

Luciana Ferrera

 

 

 

 

 

 

Luciana Ferrera

 

 

 

 

 

 

Commerzbank Aktiengesellschaft, London Branch

 

By:

/s/

Paul Duffy

 

/s/

Emma Wallace

 

 

 

Paul Duffy

 

 

Emma Wallace

 

 

 

JP Morgan Chase Bank N.A.

 

By:

/s/

Erin O’Rourke

 

 

 

 

 

 

Erin O’Rourke, Vice President

 

 

 

 

 

 

Natexis Banques Populaires

 

By:

/s/

Joël Leroy

 

/s/

Philippe Coat

 

 

 

Joël Leroy

 

 

Philippe Coat, Director

 

 

 

RBC Finance B.V.

 

By:

/s/

R. H. Streeton

 

 

 

 

 

 

R. H. Streeton, Managing Director

 

 

 

 

 

 

Standard Chartered Bank

 

By:

/s/

Pinar Yetgin

 

/s/

L. R. Sherlock

 

 

 

Pinar Yetgin, Associate Director

 

 

L. R. Sherlock, Director, Client Relationships

 

 

 

The Bank of New York

 

By:

/s/

Thomas McGinley

 

 

 

 

 

 

Thomas McGinley

 

 

 

 

 

99

--------------------------------------------------------------------------------


 

The Agent

 

Citibank International plc

 

Address:

Citigroup Centre

 

Canada Square

 

Canary Wharf

 

London E14 5LB

 

 

Fax:

+ 44 20 7500 4482/4484

 

 

Attention:

Loans Agency

 

By:

/s/

Kim W. McNamara

 

 

 

 

 

 

Kim W. McNamara

 

 

 

 

 

100

--------------------------------------------------------------------------------